 

EXECUTION COPY

 



 

 

AMENDED AND RESTATED TRUST AGREEMENT

 

by and between

 

HORIZON FUNDING 2013-1 LLC,

as the Trust Depositor

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Owner Trustee

 

Dated as of June 28, 2013

 

 



 

Horizon Funding Trust 2013-1

Asset-Backed Notes

 

 

 

 

Table of Contents

 

  Page     ARTICLE I DEFINITIONS 1         Section 1.01   Definitions 1 Section
1.02   Other Terms 3 Section 1.03   Computation of Time Periods 4 Section 1.04  
Interpretation 4 Section 1.05   References 4 Section 1.06   Calculations 5      
  ARTICLE II ORGANIZATION 5         Section 2.01   Name 5 Section 2.02   Office
5 Section 2.03   Purposes and Powers 5 Section 2.04   Appointment of Owner
Trustee 6 Section 2.05   Initial Capital Contribution of Trust Estate 7 Section
2.06   Declaration of Trust 7 Section 2.07   Liability of the Certificateholders
7 Section 2.08   Title to Trust Property 7 Section 2.09   Situs of Trust 7
Section 2.10   Representations and Warranties of the Trust Depositor 8 Section
2.11   Federal Income Tax Allocations 9 Section 2.12   Covenant of
Certificateholders 10         ARTICLE III TRUST CERTIFICATES AND TRANSFER OF
INTERESTS 11         Section 3.01   Initial Ownership 11 Section 3.02   The
Trust Certificates 11 Section 3.03   Authentication of Trust Certificates 11
Section 3.04   Registration of Transfer and Exchange of Trust Certificates 12
Section 3.05   Mutilated, Destroyed, Lost or Stolen Trust Certificates 12
Section 3.06   Persons Deemed Owners 13 Section 3.07   Access to List of
Certificateholders’ Names and Addresses 13 Section 3.08   Maintenance of Office
or Agency 13 Section 3.09   Appointment of Trustee as Paying Agent 14 Section
3.10   Transfer Restrictions 14         ARTICLE IV ACTIONS BY OWNER TRUSTEE 17  
      Section 4.01   Prior Notice to and Consent by Certificateholders with
Respect to Certain Matters 17 Section 4.02   Action by Certificateholders with
Respect to Bankruptcy 18 Section 4.03   Restrictions on Certificateholders’
Power 19 Section 4.04   Majority Control 19

 

-i-

 

 

Table of Contents

(continued)

 

  Page     ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 19        
Section 5.01   Establishment of Trust Account 19 Section 5.02   Application of
Trust Funds 20 Section 5.03   Method of Payment 20 Section 5.04   No Segregation
of Moneys; No Interest 21 Section 5.05   Accounting and Reports to the
Certificateholders, the Internal Revenue Service and Others 21 Section 5.06  
Signature on Returns; Tax Matters Partner 21         ARTICLE VI AUTHORITY AND
DUTIES OF OWNER TRUSTEE 22         Section 6.01   General Authority 22 Section
6.02   General Duties 22 Section 6.03   Action upon Instruction 22 Section 6.04
  No Duties Except as Specified in this Agreement or in Instructions 24 Section
6.05   Restrictions 24         ARTICLE VII CONCERNING THE OWNER TRUSTEE 24      
  Section 7.01   Acceptance of Trusts and Duties 24 Section 7.02   Furnishing of
Documents 26 Section 7.03   Representations and Warranties 26 Section 7.04  
Reliance; Advice of Counsel 27 Section 7.05   Not Acting in Individual Capacity
27 Section 7.06   Owner Trustee Not Liable for Trust Certificates or Loans 28
Section 7.07   Owner Trustee May Own Trust Certificates and Notes 28        
ARTICLE VIII COMPENSATION OF OWNER TRUSTEE 28         Section 8.01   Owner
Trustee’s Fees and Expenses 28 Section 8.02   Indemnification 29 Section 8.03  
Payments to the Owner Trustee 29         ARTICLE IX TERMINATION OF TRUST
AGREEMENT 29         Section 9.01   Termination of Trust Agreement 29        
ARTICLE X SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES 31        
Section 10.01   Eligibility Requirements for Owner Trustee 31 Section 10.02  
Resignation or Removal of Owner Trustee 31 Section 10.03   Successor Owner
Trustee 32 Section 10.04   Merger or Consolidation of Owner Trustee 32 Section
10.05   Appointment of Co-Trustee or Separate Trustee 33

 

-ii-

 

 

Table of Contents

(continued)

 

  Page     ARTICLE XI MISCELLANEOUS 34         Section 11.01   Supplements and
Amendments 34 Section 11.02   No Legal Title to Trust Estate in
Certificateholders 35 Section 11.03   Limitations on Rights of Others 35 Section
11.04   Notices 36 Section 11.05   Severability 36 Section 11.06   Separate
Counterparts 36 Section 11.07   Successors and Assigns 36 Section 11.08   No
Petition 37 Section 11.09   No Recourse 37 Section 11.10   Headings 37 Section
11.11   GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 38
Section 11.12   Termination of Original Trust Agreement 38

 

-iii-

 

 

EXHIBITS

 

Exhibit A Form of Trust Certificate (Physical) A Exhibit B Form of Certificate
of Trust B Exhibit C Form of Purchaser’s Representation and Warranty Letter C

 

-iv-

 

 

TRUST AGREEMENT

 

THIS AMENDED AND RESTATED TRUST AGREEMENT (such agreement as amended, modified,
waived, supplemented or restated from time to time, the “Trust Agreement” or
this “Agreement”), dated as of June 28, 2013, is between HORIZON FUNDING 2013-1
LLC, a Delaware limited liability company, as trust depositor (the “Trust
Depositor”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association (in its individual capacity, together with its successors and
assigns, the “Trust Company”), as owner trustee (solely in such capacity, the
“Owner Trustee”).

 

RECITALS

 

WHEREAS, the Trust Depositor and the Owner Trustee have heretofore established a
trust known as the Horizon Funding Trust 2013-1 (the “Trust”) pursuant to the
Trust Agreement dated as of June 18, 2013 (the “Original Trust Agreement”) and
the Certificate of Trust (as defined below); and

 

WHEREAS, the Trust Depositor desires to continue the Trust; and

 

WHEREAS, the Trust Depositor desires to retain the Owner Trustee as the trustee
of the Trust; and

 

WHEREAS, the Owner Trustee is willing to continue to serve as trustee of the
Trust; and

 

WHEREAS, each of the Trust Depositor and the Owner Trustee consents to the
amendment and restatement on the Original Trust Agreement pursuant to this
Agreement.

 

NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Definitions.

 

For all purposes of this Trust Agreement, except as otherwise expressly provided
below or unless the context otherwise requires, capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the Sale
and Servicing Agreement, dated as of June 28, 2013 (the “Sale and Servicing
Agreement”), among Horizon Funding Trust 2013-1, as the Issuer, Horizon Funding
2013-1 LLC, as the Trust Depositor, Horizon Technology Finance Corporation, as
the Seller and as the Servicer and U.S. Bank National Association, as the
Trustee and the Backup Servicer, which capitalized terms are incorporated by
reference herein. All other capitalized terms used herein shall have the
meanings specified herein or below.

 

 

 

 

“Agreement” shall have the meaning given to such term in the Preamble of this
Trust Agreement.

 

“Bankruptcy Action” shall have the meaning given to such term in Section 4.02 of
this Agreement.

 

“Benefit Plan” shall have the meaning given to such term in Section 3.10(b) of
this Trust Agreement.

 

“Capital Account” shall have the meaning given to such term in Section 2.10(d).

 

“Certificate Account” shall have the meaning given to such term in
Section 5.01(a) of this Trust Agreement.

 

“Certificate Register” shall mean the Certificate Register established and
maintained in accordance with this Trust Agreement.

 

“Certificate Registrar” shall mean, initially, the Trustee, and thereafter, any
successor appointed pursuant to this Trust Agreement.

 

“Certificate of Trust” shall mean a certificate of trust duly executed in the
form of Exhibit B attached hereto.

 

“Corporate Trust Office” means in the case of Owner Trustee: Wilmington Trust,
National Association, Rodney Square North, 1100 Market Street, Wilmington,
Delaware 19890, Attention: Corporate Trust Administration and in the case of the
Trustee/Certificate Registrar: (i) for the purposes of transfers of
Certificates, U.S. Bank National Association, 60 Livingston Avenue, EP-MN-WS3D,
St. Paul, MN 55107, Attention: Bond Drop Window, facsimile no. (866) 831-7910,
and (ii) for all other purposes, 190 S. LaSalle Street, 7th Floor, Chicago, IL
60603, facsimile no. 312-332-7996, or at such other address as the Owner Trustee
or the Trustee may designate from time to time by notice to the Trust Depositor.

 

“Expenses” shall have the meaning given to such term in Section 8.02 of this
Trust Agreement.

 

“Fiscal Year” shall have the meaning given to such term in Section 2.10(e).

 

“Indemnified Parties” shall have the meaning given to such term in Section 8.02
of this Trust Agreement.

 

“Majority Certificateholders” means the Holder or Holders of Trust Certificates
evidencing an aggregate Percentage Interest in excess of 50%.

 

“Original Trust Agreement” shall have the meaning given to such term in the
recitals of this Trust Agreement.

 

“Owner Trustee” shall have the meaning given to such term in the Preamble of
this Trust Agreement.

 

2

 

 

“Percentage Interest” shall mean with respect to a Trust Certificate, the
percentage set forth on the face thereof.

 

“QIBs” shall have the meaning given to such term in Section 3.10 of this Trust
Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sale and Servicing Agreement” shall have the meaning given to such term in
Section 1.01 of this Trust Agreement.

 

“Secretary of State” shall have the meaning given to such term in Section 2.02
of this Agreement.

 

“Transfer” shall have the meaning given to such term in Section 3.10(d) of this
Trust Agreement.

 

“Treasury Regulations” or “Treas. Regs” shall mean regulations, including
proposed or temporary regulations, promulgated under the Code. All references
herein to specific provisions of proposed or temporary Treasury Regulations
shall include analogous provisions of final Treasury Regulations or other
successor Treasury Regulations.

 

“Trust” shall have the meaning given to such term in the recitals of this Trust
Agreement.

 

“Trust Agreement” shall have the meaning given to such term in the Preamble of
this Trust Agreement.

 

“Trust Certificate” shall mean a trust certificate representing a beneficial
interest in the Trust executed and authenticated in the form of Exhibit A
attached hereto.

 

“Trust Company” shall have the meaning given to such term in the Preamble of
this Trust Agreement.

 

“Trust Depositor” shall have the meaning given to such term in the Preamble of
this Trust Agreement.

 

“Trust Estate” shall mean all right, title and interest of the Trust in and to
the Loan Assets and all other property and rights assigned to the Trust pursuant
to the Sale and Servicing Agreement, all funds on deposit from time to time in
the Transaction Accounts and the Certificate Account, and all other property of
the Trust from time to time, including any rights of the Owner Trustee and the
Trust pursuant to the Transaction Documents.

 

Section 1.02         Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States. The symbol “$” shall mean the lawful currency of the United States of
America. All terms used in Article 9 of the UCC in the State of Delaware, and
not specifically defined herein, are used herein as defined in such Article 9.

 

3

 

 

Section 1.03         Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 

Section 1.04         Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(i)          the singular number includes the plural number and vice versa;

 

(ii)         reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(iii)        reference to any gender includes each other gender;

 

(iv)        reference to day or days without further qualification means
calendar days;

 

(v)         unless otherwise stated, reference to any time means New York, New
York time;

 

(vi)        references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vii)       reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and

 

(viii)      reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

Section 1.05         References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

4

 

 

Section 1.06         Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year consisting of
twelve 30-day months and will be carried out to at least three decimal places.

 

ARTICLE II

ORGANIZATION

 

Section 2.01         Name.

 

The Trust created and continued hereby shall be known as the “Horizon Funding
Trust 2013-1,” in which name the Trust shall have power and authority and is
hereby authorized and empowered, without the need for further action on the part
of the Trust, and the Owner Trustee shall have power and authority, and is
hereby authorized and empowered, to conduct the business of the Trust, make and
execute contracts and other instruments on behalf of the Trust and sue and be
sued.

 

Section 2.02         Office.

 

The office of the Trust shall be in care of the Owner Trustee at the Corporate
Trust Office or at such other address in the State of Delaware as the Owner
Trustee may designate by written notice to the Certificateholders and the Trust
Depositor. The Trust shall constitute a statutory trust within the meaning of
Section 3801(g) of the Statutory Trust Statute for which the Owner Trustee has
filed a Certificate of Trust with the Secretary of State of the State of
Delaware (the “Secretary of State”) pursuant to Section 3810(a) of the Statutory
Trust Statute. The execution and filing of the Certificate of Trust by the Owner
Trustee is hereby ratified, authorized, and approved. The Owner Trustee shall
have power and authority, and is hereby authorized and empowered, to execute and
file with the Secretary of State any other certificate required or permitted
under the Statutory Trust Statute to be filed with the Secretary of State. It is
the intention of the parties hereto that this Trust Agreement constitute the
governing instrument of such statutory trust.

 

Section 2.03         Purposes and Powers.

 

The purpose of the Trust is, and the Trust shall have the power and authority
and is hereby authorized and empowered, without the need for further action on
the part of the Trust, and the Owner Trustee shall have power and authority, and
is hereby authorized and empowered (but shall not be obligated), in the name and
on behalf of the Trust, to do or cause to be done all acts and things necessary,
appropriate or convenient to cause the Trust, to engage in the following
activities:

 

(a)          to execute, authenticate, deliver, and issue from time to time the
Notes pursuant to the Indenture and the Trust Certificates pursuant to this
Trust Agreement and, if applicable, a supplement hereto, and to sell the Notes
and to transfer the Trust Certificates pursuant to such agreements and the other
Transaction Documents;

 

5

 

 

(b)          with the proceeds of the sale of the Notes, to purchase the Initial
Loans, to pay the organizational, start-up and transactional expenses of the
Trust and to fund the Transaction Accounts then permitted or required to be
funded pursuant to the Sale and Servicing Agreement or the Indenture;

 

(c)          as permitted under the Transaction Documents, to purchase, acquire,
own, hold, receive, manage, exercise rights and remedies with respect to, sell,
transfer and dispose of, the Trust Estate or any portion thereof as well as any
permitted Trust subsidiary;

 

(d)          to assign, grant, transfer, pledge, mortgage, convey and grant a
security interest in the Trust Estate pursuant to the Indenture and to hold,
manage, transfer and distribute to the Certificateholders pursuant to the terms
of this Trust Agreement and the Sale and Servicing Agreement any portion of the
Trust Estate released from the lien of, and remitted to the Trust pursuant to,
the Indenture;

 

(e)          to enter into, execute, deliver and perform its obligations under
the Transaction Documents to which it is to be a party and to exercise its
rights and remedies thereunder;

 

(f)          subject to compliance with the Transaction Documents, to engage in
such other activities as may be required in connection with the conservation of
the Trust Estate and the making of distributions to the Certificateholders, the
Noteholders and others specified in the Transaction Documents; and

 

(g)          to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

 

The Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the other
Transaction Documents. Nothing contained herein shall be deemed to authorize the
Owner Trustee on behalf of the Trust to engage in any other business operations
or any activities other than those set forth in this Section 2.03. Specifically,
the Owner Trustee shall have no authority on behalf of the Trust to engage in
any business operations, or acquire any assets other than those specifically
included in the Trust Estate from time to time in accordance with the
Transaction Documents. The Owner Trustee shall have no discretionary duties
hereunder. Notwithstanding anything to the contrary contained herein, the Trust
may hold the Notes prior to their sale by the Initial Purchaser.

 

Section 2.04         Appointment of Owner Trustee.

 

The Trust Depositor hereby appoints the Owner Trustee as trustee of the Trust
effective as of the date hereof, to have all the rights, powers and duties set
forth herein, and the Owner Trustee hereby accepts such appointment.

 

6

 

 

Section 2.05         Initial Capital Contribution of Trust Estate.

 

The Trust Depositor hereby sells, assigns, transfers, conveys and sets over to
the Owner Trustee, as of the date hereof, the sum of ten dollars ($10.00). The
Owner Trustee hereby acknowledges receipt from the Trust Depositor, as of the
date hereof, of the foregoing contribution, which shall constitute the initial
Trust Estate (prior to giving effect to the conveyances described in the Sale
and Servicing Agreement) and shall be deposited in the Certificate Account. The
Trust Depositor shall pay organizational expenses of the Trust as they may arise
or shall, upon the request of the Owner Trustee, promptly reimburse the Owner
Trustee for any such expenses paid by the Owner Trustee.

 

Section 2.06         Declaration of Trust.

 

The Owner Trustee hereby declares that it will hold the Trust Estate in trust
upon and subject to the conditions set forth herein for the use and benefit of
the Certificateholders, subject to the obligations of the Trust under the
Transaction Documents. It is the intention of the parties hereto that the Trust
constitute a statutory trust under the Statutory Trust Statute and that this
Trust Agreement constitute the governing instrument of such statutory trust. It
is the intention of the parties hereto that, solely for federal income tax
purposes, the Trust shall be treated as set forth in Section 2.11 of this
Agreement. The parties agree that, unless otherwise required by appropriate tax
authorities, the Trust will file or cause to be filed annual or other necessary
returns, reports and other forms consistent with the characterization of the
Trust as set forth in Section 2.11 of this Agreement. Effective as of the date
hereof, the Owner Trustee shall have all rights, powers and authority set forth
herein and in the Statutory Trust Statute with respect to accomplishing the
purposes of the Trust.

 

Section 2.07         Liability of the Certificateholders.

 

No Certificateholder shall have any personal liability for any liability or
obligation of the Trust.

 

Section 2.08         Title to Trust Property.

 

Legal title to all of the Trust Estate shall be vested at all times in the Trust
as a separate legal entity except where Applicable Law in any jurisdiction
requires title to any part of the Trust Estate to be vested in a trustee or
trustees, in which case title shall be deemed to be vested in the Owner Trustee,
a co-trustee and/or a separate trustee, as the case may be. If any portion of
the Trust Estate is deemed to be vested in the Owner Trustee, a co-trustee
and/or a separate trustee, (a) the Trust Depositor, upon having actual knowledge
thereof, will immediately notify the Owner Trustee, the Trustee and the Servicer
and (b) the Servicer will cause to be filed such UCC financing statements and
related filings, documents or writings as are necessary (or as shall be
reasonably requested by the Trustee) to maintain the Trustee’s security interest
in the Collateral under the Indenture.

 

Section 2.09         Situs of Trust.

 

All bank accounts maintained by the Owner Trustee or the Trustee on behalf of
the Trust shall be located in the State of Delaware or such other state in which
the Corporate Trust Office of the Owner Trustee or the Trustee may be located.
The Trust shall not have any employees in any state other than Delaware;
provided that nothing herein shall restrict or prohibit the Owner Trustee from
having employees within or without the State of Delaware. Payments will be
received by the Trust only in Delaware or such other state in which the
Corporate Trust Office of the Trustee may be located, and payments will be made
by the Trust only from Delaware or such other state in which the Corporate Trust
Office of the Trustee may be located. The only office of the Trust will be at
the Corporate Trust Office in Delaware.

 

7

 

 

Section 2.10         Representations and Warranties of the Trust Depositor.

 

The Trust Depositor hereby represents and warrants to the Owner Trustee that:

 

(a)          The Trust Depositor is duly organized and validly existing as a
limited liability company in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

 

(b)          The Trust Depositor has the power and authority to execute and
deliver this Agreement and to carry out its terms. The Trust Depositor has full
power and authority to sell and assign the property to be sold and assigned to
and deposited with the Trust and the Trust Depositor has duly authorized such
sale and assignment and deposit to the Trust by all necessary limited liability
company action.

 

(c)          The execution, delivery and performance of this Agreement have been
duly authorized by the Trust Depositor by all necessary limited liability
company action.

 

(d)          This Agreement constitutes a legal, valid and binding obligation of
the Trust Depositor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and similar laws relating to
creditors’ rights generally and subject to general principles of equity.

 

(e)          The execution, delivery and performance of this Trust Agreement and
the other Transaction Documents to which it is a party by the Trust Depositor,
and the consummation of the transactions contemplated hereby and thereby, will
not violate any material Applicable Law applicable to the Trust Depositor, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(f)          To the Trust Depositor’s best knowledge, there are no proceedings
or investigations pending, or to the Trust Depositor’s knowledge threatened,
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Trust Depositor or its properties:
(A) asserting the invalidity of this Trust Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Trust Agreement or
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Trust Depositor of its obligations under, or the
validity or enforceability of, this Trust Agreement.

 

8

 

 

Section 2.11         Federal Income Tax Allocations.

 

(a)          It is the intent of the Trust Depositor, the Servicer and the
Certificateholders that, (i) in the event that the Trust Certificates are owned
by a single Holder for U.S. federal income tax purposes, the Trust will be
treated as disregarded as an entity separate from such Holder, and such Holder,
by acceptance of the Trust Certificates, agrees to take no action inconsistent
with such treatment and (ii) in the event that the Trust Certificates are owned
by more than one Holder for U.S. federal income tax purposes, the Trust will be
treated as a partnership, other than a publicly traded partnership, the partners
of which are the Certificateholders, and the Certificateholders, by acceptance
of a Trust Certificate agree to treat the Trust Certificates as equity and to
take no action inconsistent with such treatment.

 

(b)          Neither the Owner Trustee nor any Certificateholder will, under any
circumstances, and at any time, make an election on IRS Form 8832 or otherwise,
or take any action that would cause the Trust to be treated as an association or
a publicly traded partnership taxable as a corporation for federal, state and
local tax purposes.

 

(c)          Notwithstanding anything to the contrary in this Agreement, with
respect to each financial year (or portion thereof) in which the Trust is
classified as a partnership for U.S. federal income tax purposes, (i) a capital
account (“Capital Account”) will be maintained by the Trust for each
Certificateholder and all items of income, deduction, gain, loss or credit will
be allocated to such capital accounts in a manner consistent with section 704 of
the Code, and (ii) without limiting the foregoing, upon liquidation of the Trust
or at such time as a Certificateholder ceases to hold any Certificates in the
Trust, liquidating distributions will be made in accordance with the Capital
Account balances of the Certificateholders (as determined after taking into
account all required Capital Account adjustments for the financial year during
which such liquidation occurs) by the later of the end of the financial year or,
the date which is 90 days after the date of such liquidation. The provisions of
this Section relating to Capital Accounts are intended to comply with such
provisions and related provisions issued with respect to section 704 of the Code
and shall be interpreted consistently therewith. The Trust shall have the
authority to make such adjustments to the Certificateholder’s Capital Accounts
as may be required to cause the allocations made by the Trust to comply with
such provisions.

 

9

 

 

(d)          With respect to each financial year (or portion thereof) in which
the Trust is classified as a partnership for U.S. federal income tax purposes,
at least once each taxable year of the Trust for U.S. federal income tax
purposes (as determined under Code section 706, a “Fiscal Year”), after
adjusting each Certificateholder’s Capital Account for all contributions and
distributions with respect to such Fiscal Year, the Trust shall allocate all
profits and losses and items thereof in the following order of priority: (i)
first, profits and losses and items thereof shall be allocated in the manner and
to the extent provided by (A) Treas. Regs. §1.704-1(b)(4), (B) Treas. Regs.
§1.704-1(b)(2) (to comply with the substantial economic effect safe harbors),
including, without limitation, Treas. Regs. §1.704-1(b)(2)(ii)(d) (flush
language) (the “qualified income offset”) and Treas. Regs. §1.704-1(b)(2)(iv)
(capital accounting requirements), (C) Treas. Regs. §1.704-2, including, without
limitation, Treas. Regs. §§1.704-2(e) (provided that allocations pursuant to
Treas. Regs. §1.704-2(e) shall be made to the Certificateholders pro rata in
accordance with the capital each Certificateholder has contributed to the
Trust), 1.704-2(i)(2), and 1.704-2(i)(4); and (ii) all remaining profits and
losses and items thereof shall be allocated to the Certificateholders’ Capital
Accounts in a manner such that, after such allocations have been made, the
balance of each Certificateholder’s Capital Account (which may be a positive,
negative, or zero balance) shall equal (A) the amount that would be distributed
to such Certificateholder, determined as if the Trust were to sell all of its
assets for the section 704(b) Book Value (as defined below) thereof and
distribute the proceeds thereof (net of any sales commissions and other similar
transaction fees and payments required to be made to creditors) pursuant to the
relevant legal documents setting forth such distributions, minus (B) the sum of
(I) such Certificateholder’s share of the “partnership minimum gain” (as
determined under Treas. Regs. §§1.704-2(d) and (g)(3)) and “partner minimum
gain” (as determined under Treas. Regs. §1.704-2(i)), and (II) the amount, if
any, that such Certificateholder is obligated (or is deemed for U.S. federal
income tax purposes to be obligated) to contribute, in its capacity as a
Certificateholder, to the capital of the Trust as of the last day of such Fiscal
Year. The term “section 704(b) Book Value” means, with respect to any Trust
property, the Trust's adjusted basis for U.S. federal income tax purposes,
adjusted from time to time to reflect the adjustments required or permitted by
Treas. Regs. §§1.704-1(b)(2)(iv)(d) through (g), provided that on the date of
the contribution of an asset to the Trust, the section 704(b) Book Value of any
asset contributed to the Trust shall be equal to the fair market value of such
asset on the date of such contribution, and (iii) the term “profits and losses”
shall mean the items of profit and loss of the Trust (including separately
stated items) as computed under Treas. Regs. §1.704-1(b)(2)(iv).

 

(e)          With respect to each financial year (or portion thereof) in which
the Trust is classified as a partnership for U.S. federal income tax purposes,
except as provided in the following provisions of this Section 2.11(e), each
item of taxable income, gain, loss, deduction, or credit shall be allocated in
the same manner as its correlative item of “book” items allocated pursuant to
Section 2.11(d). In accordance with section 704(c)(1)(A) of the Code (and the
principles thereof) and Treas. Regs. §1.704-3, income, gain, loss and deduction
with respect to any property contributed to the capital of the Trust, or after
Trust property has been revalued under Treas. Regs. §1.704-1(b)(2)(iv)(f),
shall, solely for U.S. federal, state and local tax purposes, be allocated among
the Certificateholders so as to take into account any variation between the
adjusted basis of such Trust property to the Trust for U.S. federal income tax
purposes and its value as so determined at the time of the contribution or
revaluation of Trust property.

 

Section 2.12         Covenant of Certificateholders.

 

Each Certificateholder agrees to be bound by the terms and conditions of the
Trust Certificates and of this Trust Agreement, including any supplements or
amendments hereto, and to perform the obligations of a Certificateholder as set
forth therein or herein, in all respects as if it were a signatory hereto. This
undertaking is made for the benefit of the Trust Depositor, the Trust, the Owner
Trustee, the Trust Company and all other Certificateholders present and future.

 

10

 

 

ARTICLE III

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

 

Section 3.01         Initial Ownership.

 

Upon the formation of the Trust by the contribution by the Trust Depositor
pursuant to Section 2.05 and until the issuance of the Trust Certificates, the
Trust Depositor shall be the sole beneficiary of the Trust. The Trust Depositor
shall be the sole beneficiary of the Trust and shall not transfer its beneficial
interest in the Trust or the Trust Certificates issued to it so long as the
Notes are outstanding.

 

Section 3.02         The Trust Certificates.

 

(a)          The Trust Certificates shall be substantially in the form set forth
in Exhibit A hereto, with such changes as may be specified in a supplement to
this Trust Agreement. Except as otherwise set forth in a supplement to this
Trust Agreement, the Trust Certificates shall be issued from time to time in
minimum Percentage Interests of 10% and integral multiples of 1% in excess
thereof; provided that one Trust Certificate may be issued in a different
denomination. The Trust Certificates shall be executed on behalf of the Trust by
manual or facsimile signature of an authorized officer of the Owner Trustee.
Trust Certificates bearing the manual or facsimile signatures of individuals who
were, at the time when such signatures shall have been affixed, authorized to
sign on behalf of the Trust, shall be validly issued and entitled to the benefit
of this Trust Agreement, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates.

 

(b)          A transferee of a Trust Certificate shall become a
Certificateholder and shall be entitled to the rights and subject to the
obligations of a Certificateholder hereunder upon such transferee’s acceptance
of a Trust Certificate duly registered in such transferee’s name pursuant to
Section 3.04.

 

Section 3.03         Authentication of Trust Certificates.

 

Concurrently with the initial transfer of the Initial Loans to the Trust
pursuant to the Sale and Servicing Agreement, the Trust shall issue the Trust
Certificates, in an aggregate Percentage Interest equal to 100%, executed by the
Owner Trustee on behalf of the Trust, authenticated by the Certificate Registrar
and delivered to or upon the written order of the Trust Depositor, signed by its
chairman of the board, its president, its chief executive officer, its chief
financial officer, any vice president, secretary or any assistant treasurer,
without further limited liability company action by the Trust Depositor, in
authorized denominations. No Trust Certificate shall entitle its Holder to any
benefit under this Agreement or be valid for any purpose unless there shall
appear on such Trust Certificate a certificate of authentication substantially
in the form set forth in Exhibit A, executed by the Certificate Registrar, by
manual signature; such authentication shall constitute conclusive evidence that
such Trust Certificate has been duly and validly authorized, issued,
authenticated and delivered hereunder and, subject to the terms of this
Agreement, fully paid and non-assessable. All Trust Certificates shall be dated
the date of their authentication.

 

11

 

 

Section 3.04         Registration of Transfer and Exchange of Trust
Certificates.

 

(a)          The Certificate Registrar shall keep or cause to be kept, at the
office or agency maintained pursuant to Section 3.08, a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the
Certificate Registrar shall provide for the registration of Trust Certificates
and, subject to Section 3.10 hereof, of transfers and exchanges of Trust
Certificates as herein provided. The Trustee shall be the initial Certificate
Registrar. Promptly upon written request therefor from the Owner Trustee, the
Certificate Registrar shall provide to the Owner Trustee in writing such
information regarding or contained in the Certificate Register as the Owner
Trustee may reasonably request. The Owner Trustee shall be entitled to rely (and
shall be fully protected in relying) on such information.

 

(b)          Upon surrender for registration of transfer of any Trust
Certificate at the office or agency maintained pursuant to Section 3.08, the
Certificate Registrar shall cause the Owner Trustee to execute on behalf of the
Trust and the Certificate Registrar shall authenticate and deliver, in the name
of the designated transferee or transferees, one or more new Trust Certificates
in authorized denominations of a like aggregate amount dated the date of
authentication by the Certificate Registrar or any authenticating agent. At the
option of a Certificateholder, Trust Certificates may be exchanged for other
Trust Certificates of authorized denominations of a like aggregate amount upon
surrender of the Trust Certificates to be exchanged at the office or agency
maintained pursuant to Section 3.08.

 

(c)          Every Trust Certificate presented or surrendered for registration
of transfer or exchange shall be accompanied by a written instrument of transfer
in form satisfactory to the Owner Trustee and the Certificate Registrar duly
executed by the registered Certificateholder or such registered
Certificateholder’s attorney duly authorized in writing. Each Trust Certificate
surrendered for registration of transfer or exchange shall be cancelled and
subsequently disposed of by the Certificate Registrar in accordance with its
customary practice.

 

(d)          No service charge shall be made for any registration of transfer or
exchange of Trust Certificates, but the Owner Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Trust Certificates.

 

Section 3.05         Mutilated, Destroyed, Lost or Stolen Trust Certificates.

 

If (a) any mutilated Trust Certificate shall be surrendered to the Certificate
Registrar, or if the Certificate Registrar and the Owner Trustee shall receive
evidence to its satisfaction of the destruction, loss or theft of any Trust
Certificate, and (b) there shall be delivered to the Certificate Registrar and
the Owner Trustee such security or indemnity as may be reasonably required by
them to save each of them harmless, then in the absence of notice to the Trust
that such Trust Certificate has been acquired by a protected purchaser, the
Certificate Registrar shall cause the Owner Trustee on behalf of the Trust to
execute and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Trust
Certificate, a new Trust Certificate of like tenor and denomination. The Holder
of such Trust Certificate shall pay the reasonable expenses and charges of the
Certificate Registrar and the Owner Trustee in connection therewith. In
connection with the issuance of any new Trust Certificate under this Section
3.05, the Owner Trustee or the Certificate Registrar may require the payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection therewith. Any duplicate Trust Certificate issued pursuant
to this Section 3.05 shall constitute conclusive evidence of ownership of a
beneficial interest in the Trust, as if originally issued, whether or not the
lost, stolen or destroyed Trust Certificate shall be found at any time.

 

12

 

 

Section 3.06         Persons Deemed Owners.

 

Prior to due presentation of a Trust Certificate for registration of transfer,
the Owner Trustee, the Certificate Registrar or any paying agent or other agent
thereof may treat the Person in whose name any Trust Certificate is registered
in the Certificate Register as the owner of such Trust Certificate for the
purpose of receiving distributions pursuant to Section 5.02 and for all other
purposes whatsoever, and none of the Owner Trustee, the Certificate Registrar or
any paying agent or other agent thereof shall be bound by any notice to the
contrary.

 

Section 3.07         Access to List of Certificateholders’ Names and Addresses.

 

The Certificate Registrar shall furnish or cause to be furnished to the Trustee
or any other party acting as paying agent, the Owner Trustee, the Servicer and
the Trust Depositor, within ten (10) Business Days after receipt by the
Certificate Registrar of a written request therefor from the Trustee, the Owner
Trustee, the Servicer or the Trust Depositor, a list, in such form as the
Trustee or any other party acting as paying agent, the Owner Trustee, the
Servicer or the Trust Depositor may reasonably require, of the names and
addresses of the Certificateholders as of the most recent Record Date. If three
or more Certificateholders or one or more Holders of Trust Certificates
evidencing not less than 25% of the Percentage Interests apply in writing to the
Certificate Registrar, and such application states that the applicants desire to
communicate with other Certificateholders with respect to their rights under
this Trust Agreement or under the Trust Certificates and such application is
accompanied by a copy of the communication that such applicants propose to
transmit, then the Certificate Registrar shall, within five (5) Business Days
after the receipt of such application, afford such applicants access during
normal business hours to the current list of Certificateholders. Upon receipt of
any such application, the Certificate Registrar will promptly notify the Trust
Depositor by providing a copy of such application and a copy of the list of
Certificateholders produced in response thereto. Each Certificateholder, by
receiving and holding a Trust Certificate, shall be deemed to have agreed not to
hold any of the Trust Depositor, the Certificate Registrar and the Owner Trustee
accountable by reason of the disclosure of its name and address, regardless of
the source from which such information was derived.

 

Section 3.08         Maintenance of Office or Agency.

 

The Certificate Registrar shall maintain an office or offices or agency or
agencies where Trust Certificates may be surrendered for registration of
transfer or exchange and where notices and demands to or upon the Certificate
Registrar in respect of the Trust Certificates and the Transaction Documents may
be served. The Certificate Registrar initially designates the office of the
Certificate Registrar at the Corporate Trust Office as its office for such
purposes. The Certificate Registrar shall give prompt written notice to the
Trust Depositor, any paying agent, the Owner Trustee and the Certificateholders
of any change in the location of the Certificate Register or any such office or
agency.

 

13

 

 

Section 3.09         Appointment of Trustee as Paying Agent.

 

The Trustee shall make distributions to Certificateholders from the Certificate
Account pursuant to Section 5.02. Any paying agent of the Trustee shall have the
revocable power to withdraw funds from the Certificate Account for the purpose
of making the distributions referred to above. The Owner Trustee (acting at the
written direction of the Administrator or the Certificateholder) may revoke such
power and remove the Trustee or any other party acting as paying agent of the
Trustee, if the Administrator or the Certificateholder determines in its sole
discretion that the Trustee or any other party acting as paying agent shall have
failed to perform its obligations under this Trust Agreement in any material
respect. The paying agent initially shall be U.S. Bank National Association, as
Trustee under the Indenture. U.S. Bank National Association shall be permitted
to resign as paying agent upon 30 days’ written notice to the Owner Trustee and
the Servicer. In the event that U.S. Bank National Association shall no longer
be the paying agent, the Owner Trustee (acting at the written direction of the
Administrator or the Certificateholder) shall appoint a successor to act as
paying agent (which shall be a bank or trust company). The Owner Trustee shall
cause the Trustee and such successor paying agent or any additional paying agent
appointed by the Owner Trustee to execute and deliver to the Owner Trustee an
instrument in which the Trustee and such successor paying agent or additional
paying agent shall agree with the Owner Trustee that, as paying agent, the
Trustee and such successor paying agent or additional paying agent will hold all
sums, if any, held by it for payment to the Certificateholders in trust for the
benefit of the Certificateholders entitled thereto until such sums shall be paid
to such Certificateholders. The Trustee or any other party acting as paying
agent, shall return all unclaimed funds to the Owner Trustee and upon removal of
a paying agent such paying agent shall also return all funds in its possession
to the Owner Trustee. The provisions of Sections 7.01, 7.04, 7.05, 7.06, 8.01
and 8.02 shall apply to U.S. Bank National Association or the Owner Trustee also
in its role as paying agent and Certificate Registrar as if U.S. Bank National
Association and the Owner Trustee were named in such Sections, for so long as
U.S. Bank National Association or the Owner Trustee shall act as paying agent or
Certificate Registrar and, to the extent applicable, to any other paying agent
or certificate registrar appointed hereunder. Any reference in this Agreement to
the paying agent shall include any co-paying agent unless the context requires
otherwise.

 

Section 3.10         Transfer Restrictions.

 

The Trust Certificates may not be offered, transferred or sold except to the
Trust Depositor or an Affiliate thereof or to Qualified Institutional Buyers
(“QIBs”) for purposes of Rule 144A under the Securities Act who are Qualified
Purchasers for purposes of Section 3(c)(7) under the 1940 Act, and who are
United States persons (as defined in Section 7701(a)(30) of the Code) in
reliance on an exemption from the registration requirements of the Securities
Act.

 

14

 

 

(a)          The Trust Certificates have not been registered or qualified under
the Securities Act, or any state securities law. No transfer, sale, pledge or
other disposition of any Trust Certificate shall be made unless such disposition
is made pursuant to an effective registration statement under the Securities Act
and effective registration or qualification under applicable state securities
laws, or is made in a transaction which does not require such registration or
qualification. No transfer of any Trust Certificates shall be made if such
transfer would require the Trust to register as an “investment company” under
the 1940 Act. In the event that a transfer is to be made, the transferee shall
execute and deliver to the Owner Trustee and Certificate Registrar a
certification substantially in the form of Exhibit C hereto. In the event that
such transfer is to be made in reliance on the availability of an exemption
under the Securities Act, the Owner Trustee or the Certificate Registrar may
require the prospective transferee to provide an Opinion of Counsel satisfactory
to it that such transfer may be made pursuant to an exemption from the
Securities Act, which Opinion of Counsel shall not be an expense of the Owner
Trustee or of the Trust.

 

(b)          Neither the Trust Certificates nor any beneficial interest in such
Trust Certificates may be acquired or held by, on behalf of or with plan assets
of any employee benefit plans, retirement arrangements, individual retirement
accounts or Keogh plans subject to either Part 4, Subtitle B, Title I of the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Code or any entity whose underlying assets include assets of any such plan
by reason of such a plan’s investment in the entity (a “Benefit Plan”) and any
such purported transfer shall not be effective. Each transferee of a Trust
Certificate shall be required to represent (a) that it is not and is not acting
on behalf a Benefit Plan and is not acquiring such Trust Certificate with the
plan assets of a Benefit Plan and (b) that if such Trust Certificate is
subsequently deemed to be a plan asset of such a Benefit Plan, it will dispose
of such Trust Certificate.

 

(c)          Each Trust Certificate will bear the legends set forth in
paragraph 6 of Exhibit C hereto.

 

(d)          No transfer, sale, pledge or other disposition of one or more Trust
Certificates (a “Transfer”) shall be made unless the Percentage Interest of the
Trust Certificates so Transferred is no less than ten (10%) percent.

 

(e)          Notwithstanding any other provision herein or elsewhere, other than
to determine that any certification delivered to the Owner Trustee or
Certificate Registrar, as the case may be, pursuant to Section 3.10(a) hereof is
substantially in the form of Exhibit C hereto and to determine (including,
without limitation, based on one or more certificates from the Person
transferring such Trust Certificate and/or the Note Registrar) that any transfer
of a Trust Certificate described in such certification delivered to the Owner
Trustee complies with Section 3.10(d), the Owner Trustee and Certificate
Registrar shall have no obligation to determine whether or not any transfer or
exchange or proposed or purported transfer or exchange of a Trust Certificate is
permitted under or in accordance with this Agreement, the Securities Act or
applicable state securities laws, and the Owner Trustee and Certificate
Registrar shall have no personal liability to any Person in connection with any
transfer or exchange or proposed or purported transfer or exchange (and/or
registration thereof).

 

(f)          No Transfer of the Certificates or any interest therein shall be
made unless the Certificate Registrar receives from the prospective transferee a
representation and warranty that the prospective transferee is a “United States
person” within the meaning of Section 7701(a)(30) of the Code and a correct,
complete and properly executed U.S. Internal Revenue Service Form W-9 (or
appropriate successor form).

 

15

 

 

(g)          No Transfer of the Certificates or any interest therein shall be
made unless each Certificateholder acknowledges and agrees that no Certificate
may be acquired or owned by any person that is classified for U.S. federal
income tax purposes as a partnership, subchapter S corporation or grantor trust
unless (A)(1) none of the direct or indirect beneficial owners of any interest
in such person have or ever will have more than 40% of the value of its interest
in such person attributable to the aggregate interest of such person in the
combined value of the Certificates and any other equity interests of the Trust
held by such person, and (2) it is not and will not be a principal purpose of
the arrangement involving the investment of such person in the Certificates and
any other equity interests of the Trust to permit any partnership to satisfy the
100 partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii) or
(B) such person obtains a written opinion of nationally recognized U.S. tax
counsel that such transfer will not cause the Trust to be treated as a publicly
traded partnership taxable as a corporation.

 

(h)          No Transfer of the Certificates or any interest therein shall be
made unless each Certificateholder acknowledges and agrees that the Certificates
may not be acquired, and no Certificateholder may sell, transfer, assign,
participate, pledge or otherwise dispose of the Certificate or other equity
interest in the Trust or cause the Certificates or other equity interest in the
Trust to be marketed, (A) on or through an “established securities market”
within the meaning of Section 7704(b)(1) of the Code and Treasury
Regulation Section 1.7704-1(b), including without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations or
(B) if such acquisition, sale, transfer, assignment, participation, pledge or
disposition would cause the combined number of holders of the Certificate and
other equity interests in the Trust to be held by more than 90 persons.

 

(i)          No Transfer of the Certificates or any interest therein shall be
made unless each Certificateholder acknowledges and agrees that it will not
enter into any financial instrument the payments on which are, or the value of
which is, determined in whole or in part by reference to the Certificates or
other equity interests in the Trust (including the amount of distributions on
the Certificates or equity interests, the value of the Trust’s assets, or the
result of the Trust’s operations), or any contract that otherwise is described
in Treasury Regulation Section 1.7704-1(a)(2)(i)(B).

 

(j)          No Transfer of the Certificates or any interest therein shall be
made unless each Certificateholder acknowledges and agrees that any sale,
transfer, assignment, participation, pledge, or other disposition of the
Certificates that would violate any of the three preceding paragraphs above or
otherwise cause the Trust to be unable to rely on the “private placement” safe
harbor of Treasury Regulation Section 1.7704-1(h) will be void and of no force
or effect, and it will not transfer any interest in the Certificates to any
person that does not agree to be bound by the three preceding paragraphs above
or by this paragraph.

 

16

 

 

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

 

Section 4.01         Prior Notice to and Consent by Certificateholders with
Respect to Certain Matters.

 

With respect to the following matters, the Trust shall not take action unless
either (i), at least ten (10) Business Days before the taking of such action,
the Owner Trustee shall have notified the Certificateholders and the Trust
Depositor (who shall promptly forward such notice to any Rating Agency) in
writing of the proposed action and the Certificateholders holding a Percentage
Interest of not less than 66-2/3% shall not, prior to the tenth (10th) Business
Day after such notice is given, have notified the Owner Trustee in writing that
such Certificateholders have withheld consent or provided alternative direction
or (ii) Certificateholders holding a Percentage Interest of not less than
66-2/3% direct the Owner Trustee to take action with respect to:

 

(a)          the initiation of any claim or lawsuit by the Trust and the
compromise of any action, claim or lawsuit brought by or against the Trust;

 

(b)          the election by the Trust to file an amendment to the Certificate
of Trust (unless such amendment is required to be filed under the Statutory
Trust Statute);

 

(c)          the amendment of the Indenture or any other Transaction Document in
circumstances where the consent of any Noteholder is required;

 

(d)          the amendment of the Indenture or any other Transaction Document in
circumstances where the consent of any Noteholder is not required and such
amendment may reasonably be expected to adversely affect the interest of the
Certificateholders;

 

(e)          such Certificateholders direct the Owner Trustee to initiate any
amendment to any Transaction Document or to seek any waiver or other
modification thereof;

 

(f)          the appointment pursuant to the Indenture of a successor paying
agent or Trustee or pursuant to this Trust Agreement of a successor Certificate
Registrar, or paying agent, or the consent to the assignment by the Trustee or
Certificate Registrar of its obligations under the Indenture or this Trust
Agreement, as applicable;

 

(g)          the consent to the calling or waiver of any Event of Default of any
Transaction Document or such Certificateholders direct the Owner Trustee to call
or waive any such Event of Default;

 

(h)          the consent to the assignment of the Trustee or Servicer of their
respective obligations under any Transaction Document;

 

(i)          except as provided in Article IX hereof, the dissolution,
termination or liquidation of the Trust in whole or in part;

 

17

 

 

(j)          the merger or consolidation of the Trust with or into any other
entity, or conveyance or transfer of all or substantially all of the Trust’s
assets to any other entity;

 

(k)          the incurrence, assumption or guaranty by the Trust of any
indebtedness other than as set forth in this Agreement or the Transaction
Documents;

 

(l)          the doing of any act which would make it impossible to carry on the
ordinary business of the Trust as described in Section 2.03 hereof;

 

(m)        the confession of a judgment against the Trust;

 

(n)          the possession of Loan Assets or other Collateral, or assignment of
the Trust’s right to property, for other than a purpose permitted under
Section 2.03;

 

(o)          the lending by the Trust of any funds to any entity, except as
permitted or required under the Sale and Servicing Agreement with respect to the
Loan Assets or other Collateral;

 

(p)          the change in the Trust’s purpose and powers from those set forth
in this Trust Agreement; or

 

(q)          the removal or replacement of the Servicer or the Trustee.

 

In addition, the Trust shall not commingle its assets with those of any other
entity other than as permitted under the Transaction Documents. The Trust shall
maintain its financial and accounting books and records separate from those of
any other entity; provided that the Trust may be consolidated with another
entity in accordance with U.S. generally accepted accounting principles and,
when so consolidated will note on its consolidated financial statement that the
Trust’s assets are not available to satisfy the claims of creditors of such
consolidating Person. Except as expressly set forth herein, the Trust shall pay
its indebtedness, operating expenses and liabilities from its own funds, and the
Trust shall not pay the indebtedness, operating expenses and liabilities of any
other entity.

 

Section 4.02         Action by Certificateholders with Respect to Bankruptcy.

 

To the extent permitted by Applicable Law, the Trust shall not have the power,
without the unanimous prior written approval of the Certificateholders, and to
the extent otherwise consistent with the Transaction Documents, to (i) institute
proceedings to have the Trust declared or adjudicated as bankrupt or insolvent,
(ii) consent to the institution of bankruptcy or insolvency proceedings against
the Trust, (iii) file a petition or consent to a petition seeking reorganization
or relief on behalf of the Trust under any applicable federal or state law
relating to bankruptcy, (iv) consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or any similar official) of the
Trust or a substantial portion of the property of the Trust, (v) make any
assignment for the benefit of the Trust’s creditors, (vi) cause the Trust to
admit in writing its inability to pay its debts generally as they become due, or
(vii) take any action, or cause the Trust to take any action, in furtherance of
any of the foregoing (any of the above, a “Bankruptcy Action”). So long as the
Indenture remains in effect, and to the extent permitted by Applicable Law, no
Certificateholder shall have the power to take and shall not take any Bankruptcy
Action with respect to the Trust or direct the Owner Trustee to take any
Bankruptcy Action with respect to the Trust.

 

18

 

 

Section 4.03         Restrictions on Certificateholders’ Power.

 

The Certificateholders shall not direct the Owner Trustee to take or to refrain
from taking any action if such action or inaction would be contrary to any
obligation of the Trust or the Owner Trustee under this Trust Agreement or any
of the Transaction Documents or would cause a violation of any of the
Transaction Documents or would be contrary to or inconsistent with Section 2.03,
nor shall the Owner Trustee be obligated to follow any such direction, if given.

 

Section 4.04         Majority Control.

 

Except as expressly provided herein or in any supplement to this Trust
Agreement, any action or direction that may be taken or given by the
Certificateholders under this Trust Agreement may not be taken or given unless
agreed to or directed by the Majority Certificateholders. Except as expressly
provided herein or in any supplement to this Trust Agreement, any written notice
of the Certificateholders delivered pursuant to this Trust Agreement shall be
effective if signed by Majority Certificateholders at the time of the delivery
of such notice.

 

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

 

Section 5.01         Establishment of Trust Account.

 

(a)          For the benefit of the Certificateholders, the Securities
Intermediary shall establish and maintain in the name of the Trust an Eligible
Deposit Account with the Trustee (the “Certificate Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Certificateholders. Each Qualified Institution maintaining the
Certificate Account shall agree in writing (and the Trustee does hereby so
agree) to comply with all instructions originated by the Trustee or any other
party acting as paying agent, or Owner Trustee directing the disposition of
funds in the account without the further consent of the Trust. Funds deposited
to the Certificate Account shall remain uninvested.

 

(b)          The Trust shall possess all right, title and interest in all funds
on deposit from time to time in the Certificate Account and in all proceeds
thereof. Except as provided in Section 3.09 or as otherwise expressly provided
herein, the Certificate Account shall be under the sole dominion and control of
the Trustee for the benefit of the Certificateholders. If, at any time, the
Certificate Account ceases to be an Eligible Deposit Account, the Securities
Intermediary shall within ten (10) Business Days (or such longer period, not to
exceed 30 calendar days, as to which any Rating Agency may consent) establish a
new Certificate Account as an Eligible Deposit Account and shall transfer any
cash and/or any investments to such new Certificate Account.

 

19

 

 

Section 5.02         Application of Trust Funds.

 

(a)          On each Payment Date and at and in accordance with the instruction
of the Servicer, the Trustee shall distribute to the Certificateholders, pro
rata based on their respective Percentage Interests, the amounts deposited in
the Certificate Account received from the Trustee pursuant to the Indenture or
the Sale and Servicing Agreement.

 

(b)          On each Payment Date, the Trustee shall, or shall cause the
Servicer to, make available to each Certificateholder via its website at
www.usbank.com/abs the statement or statements provided to the Trustee by the
Servicer pursuant to the Indenture and the Sale and Servicing Agreement with
respect to such Payment Date.

 

(c)          In the event that any withholding tax is imposed on the Trust’s
payment (or allocations of income) to a Certificateholder, such tax shall reduce
the amount otherwise distributable to the Certificateholder in accordance with
this Section 5.02. The Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to the Certificateholders sufficient funds for
the payment of any tax that is legally owed by the Trust (but such authorization
shall not prevent the Owner Trustee or the Trustee from contesting any such tax
in appropriate proceedings, and withholding payment of such tax, if permitted by
Applicable Law, pending the outcome of such proceedings); provided that the
Trustee shall not be responsible for determining whether any such tax is owed
and may rely for such purposes on the written direction of the Trust Depositor
or Servicer. The amount of any withholding tax imposed with respect to a
Certificateholder shall be treated as cash distributed to such Certificateholder
at the time it is withheld by the Trust and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution (such as a distribution to a non-U.S.
Certificateholder), the Trustee may in its sole discretion withhold such amounts
in accordance with this Section 5.02(c). In the event that a Certificateholder
wishes to apply for a refund of any such withholding tax, the Owner Trustee or
the Trustee shall reasonably cooperate with such Certificateholder in making
such claim so long as such Certificateholder agrees to reimburse the Owner
Trustee and the Trustee, in its capacity as paying agent, for any out-of-pocket
expenses incurred. The Certificateholders shall supply the Owner Trustee, the
Trustee and any paying agent with Internal Revenue Service forms, with
appropriate supporting documentation, and such other certificates, information
or forms that the Owner Trustee, the Trustee or any paying agent may request
from time to time in connection with any withholding tax or the application for
a refund thereof.

 

Section 5.03         Method of Payment.

 

Subject to Section 9.01(c), distributions required to be made to
Certificateholders on any Payment Date shall be made to each Certificateholder
of record on the preceding Record Date either by wire transfer, in immediately
available funds, to the account of such Certificateholder at a bank or other
entity having appropriate facilities therefor, if such Certificateholder shall
have provided to the Certificate Registrar and the Trustee or any other party
acting as paying agent appropriate written instructions at least five (5)
Business Days prior to such Payment Date or, if not, by check mailed to such
Certificateholder at the address of such holder appearing in the Certificate
Register.

 

20

 

 

Section 5.04         No Segregation of Moneys; No Interest.

 

Subject to Sections 5.01 and 5.02, moneys received by the Owner Trustee, the
Trustee or any paying agent hereunder need not be segregated in any manner
except to the extent required by any Applicable Law or the Sale and Servicing
Agreement and may be deposited under such general conditions as may be
prescribed by any Applicable Law, and neither a paying agent, the Trustee, the
Trust Company nor the Owner Trustee shall be liable for any interest thereon.

 

Section 5.05         Accounting and Reports to the Certificateholders, the
Internal Revenue Service and Others.

 

The Trust Depositor shall (a) maintain (or cause to be maintained) the books of
the Trust on a calendar year basis on the accrual method of accounting,
(b) deliver (or cause to be delivered) to each Certificateholder, as may be
required by the Code and applicable Treasury Regulations, such information as
may be required (including, if applicable, Schedule K-1) to enable each
Certificateholder to prepare its federal and state income tax returns,
(c) prepare or cause to be prepared, and file, or cause to be filed, all tax
returns, if any, relating to the Trust (including, if applicable, a partnership
information return, IRS Form 1065) and in writing direct the Owner Trustee to
make such elections as from time to time may be required or appropriate under
any applicable state or federal statute or any rule or regulation thereunder so
as to maintain the Trust’s characterization as a partnership for federal income
tax purposes or an entity the existence of which is disregarded as separate from
the Certificateholders under applicable Treasury Regulations depending on
whether the Trust Certificates are held by more than one owner or one owner,
(d) collect or cause to be collected any withholding tax as described in and in
accordance with Section 5.02(c) with respect to income or distributions to
Certificateholders and (e) upon the request of the Trust, provide to necessary
parties such reasonably current information as is specified in paragraph (d)(4)
of Rule 144A under the Securities Act. The Owner Trustee shall make all
elections pursuant to this Section 5.05 as directed by the Trust Depositor in
writing.

 

Section 5.06         Signature on Returns; Tax Matters Partner.

 

(a)          The Servicer shall sign on behalf of the Trust the tax returns of
the Trust, and any other returns as may be required by law if any, as the same
shall be furnished to it in execution form by the Trust Depositor, unless
Applicable Law requires a Certificateholder to sign such documents, in which
case such documents shall not be furnished to the Servicer, but shall be
furnished to and signed by the Trust Depositor so long as it is a
Certificateholder, in its capacity as “tax matters partner” (as defined in
Section 6231(a)(7) of the Code) (if applicable), or such other Certificateholder
as may have been designated “tax matters partner” (if applicable). In executing
any such return, the Servicer shall rely entirely upon, and shall have no
personal liability for, information or calculations provided by the Trust
Depositor.

 

(b)          In the event the Trust Depositor is a Certificateholder and the
Trust is characterized as a partnership, the Trust Depositor shall be the “tax
matters partner” of the Trust pursuant to the Code.

 

21

 

 

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

 

Section 6.01         General Authority.

 

Each of the Owner Trustee, the Servicer, the Administrator and the Trust
Depositor shall have power and authority, and each is hereby authorized and
empowered, in the name and on behalf of the Trust, to execute and deliver the
Transaction Documents to which the Trust is to be a party and each certificate
or other document attached as an Exhibit to or contemplated by the Transaction
Documents to which the Trust is to be a party and any amendment or other
agreement or instrument, in each case, in such form as the Owner Trustee, the
Servicer, the Administrator or the Trust Depositor shall approve, as evidenced
conclusively by the Owner Trustee’s, the Servicer’s, the Administrator’s or the
Trust Depositor’s execution thereof. In addition to the foregoing, the Owner
Trustee shall have power and authority and hereby is further authorized (but
shall not be obligated) to take all actions required of the Trust pursuant to
the Transaction Documents. The Trust and the Owner Trustee are hereby authorized
to delegate such power and authority, or any portion thereof, with respect to
the duties and obligations of the Trust and/or the Owner Trustee under this
Agreement and the other Transaction Documents to the Servicer and the
Administrator. The Owner Trustee shall have power and authority and hereby is
further authorized from time to time to take such action as the Trust Depositor,
the Administrator or the Servicer recommends and directs with respect to the
Transaction Documents.

 

Section 6.02         General Duties.

 

It shall be the duty of the Owner Trustee to discharge (or cause to be
discharged) all of the duties expressly required to be performed by the Owner
Trustee under the terms of this Agreement in the interest of the
Certificateholders, subject to the Transaction Documents and in accordance with
the provisions of this Agreement. Notwithstanding the foregoing, the Owner
Trustee shall be deemed to have discharged its duties and responsibilities
hereunder and under the Transaction Documents to the extent the Trust Depositor
has agreed hereunder or the Servicer has agreed in the Sale and Servicing
Agreement or the Administrator has agreed in the Administration Agreement to
perform any act or to discharge any duty of the Owner Trustee or of the Trust
under any Transaction Document, and the Owner Trustee shall not be held
personally liable for the default or failure of the Trust Depositor, the
Administrator or the Servicer to carry out its obligations under the Sale and
Servicing Agreement, the Administration Agreement or this Trust Agreement, as
applicable.

 

Section 6.03         Action upon Instruction.

 

(a)          Subject to Article IV and Section 7.01 and in accordance with the
terms of the Transaction Documents, the Certificateholders may by written
instruction direct the Owner Trustee in the management of the Trust. Such
direction may be exercised at any time by written instruction to the Owner
Trustee of the Certificateholders pursuant to Article IV.

 

22

 

 

(b)          The Owner Trustee shall not be required to take any action
hereunder or under any Transaction Document if the Owner Trustee shall have
reasonably determined, or shall have been advised by counsel, that such action
is likely to result in personal liability on the part of the Owner Trustee or is
contrary to the terms hereof or of any Transaction Document or is otherwise
contrary to Applicable Law.

 

(c)          Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Trust Agreement or
under any Transaction Document, the Owner Trustee shall promptly give notice (in
such form as shall be appropriate under the circumstances) to the
Certificateholders requesting instruction as to the course of action to be
adopted and stating that if the Owner Trustee shall not have received
appropriate instruction within ten (10) Business Days of such notice (or within
such shorter period of time as reasonably may be specified in such notice or may
be necessary under the circumstances) it may, but shall be under no duty to,
take or refrain from taking such action not inconsistent with this Agreement and
the other Transaction Documents as it shall deem to be in the best interests of
the Certificateholders and shall have no personal liability to any Person for
such action or inaction. To the extent the Owner Trustee acts or refrains from
acting in good faith in accordance with any written instruction received from
Majority Certificateholders, the Owner Trustee shall not be personally liable on
account of such action or inaction to any Person. If the Owner Trustee shall not
have received appropriate instruction within ten (10) Business Days of such
notice (or within such shorter period of time as reasonably may be specified in
such notice or may be necessary under the circumstances) it may, but shall be
under no duty to, take or refrain from taking such action not inconsistent with
this Agreement and the other Transaction Documents as it shall deem to be in the
best interests of the Certificateholders and shall have no personal liability to
any Person for such action or inaction.

 

(d)          In the event that the Owner Trustee is unsure as to the application
of any provision of this Trust Agreement or any Transaction Document or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this Trust
Agreement permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action that the Owner Trustee is required or
permitted to take with respect to a particular set of facts, the Owner Trustee
may give notice (in such form as shall be appropriate under the circumstances)
to the Certificateholders requesting instruction and stating that if the Owner
Trustee shall not have received appropriate instruction within ten (10) Business
Days of such notice (or within such shorter period of time as reasonably may be
specified in such notice or may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking such action not
inconsistent with this Agreement or the other Transaction Documents as it shall
deem to be in the best interests of the Certificateholders, and shall have no
personal liability to any Person for such action or inaction. To the extent that
the Owner Trustee acts or refrains from acting in good faith in accordance with
any such instruction received from Majority Certificateholders, the Owner
Trustee shall not be personally liable, on account of such action or inaction,
to any Person. If the Owner Trustee shall not have received appropriate
instruction within ten (10) Business Days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or may be necessary
under the circumstances) it may, but shall be under no duty to, take or refrain
from taking such action not inconsistent with this Agreement or the other
Transaction Documents as it shall deem to be in the best interests of the
Certificateholders, and shall have no personal liability to any Person for such
action or inaction.

 

23

 

 

Section 6.04         No Duties Except as Specified in this Agreement or in
Instructions.

 

The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, the Transaction Documents or any document
contemplated hereby or thereby, except as expressly provided by the terms of
this Trust Agreement or in any document or written instruction received by the
Owner Trustee pursuant to Section 6.03; and no implied duties or obligations
shall be read into this Trust Agreement or any other Transaction Document
against the Owner Trustee. The Owner Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
lien granted to it hereunder or to prepare or file any Commission filing for the
Trust or to record this Trust Agreement or any Transaction Document. The Owner
Trustee nevertheless agrees that it will, at its own cost and expense, promptly
take all action as may be necessary to discharge any liens on any part of the
Trust Estate that result from actions by, or claims against, the Owner Trustee
in its individual capacity that are not related to the Trust, this Trust
Agreement, the Trust Company’s serving as Owner Trustee or the ownership or the
administration of the Trust Estate.

 

Section 6.05         Restrictions.

 

The Owner Trustee shall not take any action that, (i) is inconsistent with the
purposes of the Trust set forth in Section 2.03 or (ii) to the actual knowledge
of a Responsible Officer of the Owner Trustee, would result in the Trust’s
becoming taxable as a corporation for federal income tax purposes. The
Certificateholders shall not direct the Owner Trustee to take action that would
violate the provisions of this Section 6.05.

 

ARTICLE VII

CONCERNING THE OWNER TRUSTEE

 

Section 7.01         Acceptance of Trusts and Duties.

 

The Owner Trustee accepts the trusts hereby created and agrees to perform its
duties hereunder but only upon the terms of this Trust Agreement. The Owner
Trustee also agrees to disburse all moneys actually received by it constituting
part of the Trust Estate upon the terms of this Trust Agreement and the other
Transaction Documents. The Owner Trustee shall not be personally answerable or
accountable hereunder or under any other Transaction Document under any
circumstances, except to the Trust and the Certificateholders (i) for its own
willful misconduct, bad faith or gross negligence or (ii) in the case of the
inaccuracy of any representation or warranty contained in Section 7.03 expressly
made by the Owner Trustee. In particular, but not by way of limitation (and
subject to the exceptions set forth in the preceding sentence):

 

24

 

 

(a)          the Owner Trustee shall not be personally liable for any error of
judgment made by a Responsible Officer of the Owner Trustee which did not result
from gross negligence or willful misconduct on the part of such Responsible
Officer;

 

(b)          the Owner Trustee shall not be personally liable with respect to
any action taken or omitted to be taken by it in accordance with the
instructions of the Trust Depositor, the Servicer or of Certificateholders
holding such Percentage Interest as is required with respect thereto under this
Agreement or the applicable Transaction Documents;

 

(c)          no provision of this Trust Agreement or any other Transaction
Document shall require the Owner Trustee to expend or risk its own funds or
otherwise incur any personal financial liability in the performance of any of
its rights or powers hereunder or under any Transaction Document if the Owner
Trustee shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
or provided to it;

 

(d)          under no circumstances shall the Owner Trustee be personally liable
for indebtedness evidenced by or arising under any of the Transaction Documents,
including the principal of and interest on the Notes;

 

(e)          the Owner Trustee shall not be personally responsible (i) for or in
respect of the validity or sufficiency of this Trust Agreement or for the due
execution hereof by the Trust Depositor, (ii) for the form, character,
genuineness, sufficiency, value or validity of any of the Trust Estate, or
(iii) for or in respect of the validity or sufficiency of the Transaction
Documents, other than the Owner Trustee’s due execution of the Trust Certificate
on behalf of the Trust, and the Owner Trustee shall in no event assume or incur
any personal liability, duty, or obligation to any Noteholder or any
Certificateholder other than as expressly provided for herein or expressly
agreed to in the Transaction Documents;

 

(f)          the Owner Trustee shall not be personally liable for the default or
misconduct of the Trust Depositor, the Trustee, the Certificate Registrar, the
Administrator or the Servicer or any other Person under any of the Transaction
Documents or otherwise and the Owner Trustee shall have no obligation or
personal liability to monitor or perform the obligations of the Trust or the
Certificate Registrar under this Trust Agreement or the other Transaction
Documents that are required to be performed by the Trustee under the Indenture,
the Administrator under the Administration Agreement or the Servicer or the
Trust Depositor under the Sale and Servicing Agreement; and

 

(g)          the Owner Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Trust Agreement, or to institute,
conduct or defend any litigation under this Trust Agreement or otherwise or in
relation to this Trust Agreement or any other Transaction Document, at the
request, order or direction of any of the Certificateholders, unless such
Certificateholders have offered to the Owner Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities that may be
incurred by the Owner Trustee therein or thereby. The right of the Owner Trustee
to perform any discretionary act enumerated in this Trust Agreement or in any
other Transaction Document shall not be construed as a duty, and the Owner
Trustee shall not be personally answerable therefor other than to the Trust and
the Certificateholders for its willful misconduct, bad faith or gross negligence
in the performance of any such act.

 

25

 



 



Section 7.02         Furnishing of Documents.

 

The Owner Trustee shall furnish to the Certificateholders duplicates or copies
of all reports, notices, requests, demands, certificates, financial statements
and any other instruments furnished to the Owner Trustee under the Transaction
Documents.

 

Section 7.03         Representations and Warranties.

 

The Owner Trustee hereby represents and warrants to the Trust Depositor, for the
benefit of the Trust Depositor and Certificateholders, that:

 

(a)          It is national banking association, duly organized and validly
existing under the laws of the United States of America. It has all requisite
power and authority to execute, deliver and perform its obligations under this
Trust Agreement.

 

(b)          It has taken all action necessary to authorize the execution and
delivery by it of this Trust Agreement, and this Trust Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Trust Agreement on its behalf.

 

(c)          Neither the execution nor the delivery by it of this Trust
Agreement, nor the consummation by it of the transactions contemplated hereby
nor compliance by it with any of the terms or provisions hereof, will
(i) contravene any federal or Delaware state law, governmental rule or
regulation governing the trust powers of the Trust Company or any judgment or
order binding on it, (ii) constitute any default under its charter documents or
organizational documents or any indenture, mortgage, contract, agreement or
instrument to which it is a party or by which any of its properties may be bound
or (iii) result in the creation or imposition of any lien, charge or encumbrance
on the Trust Estate resulting from actions by or claims against the Owner
Trustee individually which are unrelated to this Agreement or the other
Transaction Documents.

 

(d)          This Agreement constitutes a legal, valid and binding obligation of
the Owner Trustee enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and similar laws relating to
creditors’ rights generally and creditors of national banking associations and
subject to general principles of equity.

 

(e)          To the Owner Trustee’s best knowledge, there are no proceedings or
investigations pending, or to the Owner Trustee’s best knowledge threatened,
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Owner Trustee or its properties:
(A) asserting the invalidity of this Trust Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Trust Agreement or
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Owner Trustee of its obligations under, or the
validity or enforceability of, this Trust Agreement.

 

26

 

 

Section 7.04         Reliance; Advice of Counsel.

 

(a)          The Owner Trustee shall incur no personal liability to anyone in
acting upon any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper believed by
it to be genuine and believed by it to be signed by an appropriate Person or
Persons. The Owner Trustee may accept a certified copy of a resolution of the
board of directors or other governing body of any Person as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of determination of
which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof require and rely on a certificate, signed by the president or
any vice president or by the treasurer or other authorized officer or agent of
an appropriate Person or Persons or of any manager thereof, as to such fact or
matter and such certificate shall constitute full protection to the Owner
Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.

 

(b)          In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Trust Agreement or the
other Transaction Documents, the Owner Trustee may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, and
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents or attorneys if such agents or attorneys shall have been selected
by the Owner Trustee in good faith and without gross negligence, and may consult
with counsel, accountants and other skilled Persons to be selected in good faith
and without gross negligence and employed by it. The Owner Trustee shall not be
personally liable for anything done, suffered or omitted in good faith by it in
accordance with the written opinion or advice of any such counsel, accountants
or other such Persons. The Owner Trustee shall have no duty to monitor or
supervise any other trustee, the Certificate Registrar, a paying agent, the
Trust Depositor, the Holders, the Servicer, any Subservicer, the Trustee, the
Administrator, any agent, independent contractor, officer, employee or manager
of the Trust, any delegatee of any trustee, or any other Person.

 

Section 7.05         Not Acting in Individual Capacity.

 

Except as provided in this Article VII, in performing its duties hereunder, the
Trust Company acts solely as Owner Trustee hereunder and not in its individual
capacity, and all Persons having any claim against the Owner Trustee by reason
of the transactions contemplated by this Trust Agreement or any Transaction
Document shall look only to the Trust Estate for payment or satisfaction
thereof.

 

27

 

  

Section 7.06         Owner Trustee Not Liable for Trust Certificates or Loans.

 

The recitals contained herein and in the Trust Certificates shall be taken as
the statements of the Trust Depositor and the Owner Trustee assumes no personal
responsibility for the correctness thereof. The Owner Trustee makes no
representations as to the validity or sufficiency of this Trust Agreement, of
any other Transaction Document or of the Trust Certificates (other than as to
the due execution by the Owner Trustee of the Trust Certificates on behalf of
the Trust) or the Notes, or of any Loan or related documents. The Owner Trustee
shall at no time have any personal responsibility or liability for or with
respect to the legality, validity and enforceability of any Loan, or for or with
respect to the sufficiency of the Trust Estate or its ability to generate the
payments to be distributed to Certificateholders under this Trust Agreement or
the Noteholders under the Indenture, including, without limitation: (a) the
existence, condition and ownership of any collateral securing a Loan; (b) the
existence and enforceability of any insurance thereon; (c) the validity of the
assignment of any Loan to the Trust or of any intervening assignment; (d) the
performance or enforcement of any Loan; and (e) the compliance by the Trust
Depositor or the Servicer with any warranty or representation made under any
Transaction Document or in any related document or the accuracy of any such
warranty or representation, or any action of the Trust Depositor, the Trustee,
the Administrator or the Servicer or any subservicer taken in the name of the
Owner Trustee.

 

Section 7.07         Owner Trustee May Own Trust Certificates and Notes.

 

The Owner Trustee in its individual or any other capacity may become the owner
or pledgee of Trust Certificates or Notes and may deal with the Trust Depositor,
the Trustee and the Servicer in banking transactions with the same rights as it
would have if it were not Owner Trustee.

 

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

 

Section 8.01         Owner Trustee’s Fees and Expenses.

 

The Owner Trustee shall receive as compensation for its services hereunder such
fees as have been separately agreed upon before the date hereof between the
Trust Depositor and the Owner Trustee, and the Owner Trustee shall be entitled
to be reimbursed by the Trust Depositor for its other reasonable expenses
hereunder, including, but not limited to, the reasonable compensation, expenses
and disbursements of such agents, representatives, experts and counsel as the
Owner Trustee may employ in connection with the exercise and performance of its
rights and its duties hereunder. The Trust Depositor shall be responsible for
such fees and expenses only to the extent the same are not paid pursuant to the
Priority of Payments, such fees and expenses to be paid to the Owner Trustee in
accordance with the Priority of Payments.

 

28

 

  

Section 8.02         Indemnification.

 

Trust Depositor shall be liable as primary obligor for, and shall indemnify,
defend and hold harmless the Owner Trustee (in its individual capacity and in
its capacity as Owner Trustee) and its successors, assigns, agents and servants
(collectively, the “Indemnified Parties”) from and against, any and all
liabilities, obligations, losses, damages, taxes, claims, actions and suits
(provided that any indemnification for damages is limited to actual damages, not
consequential, special or punitive damages), and any and all reasonable costs,
expenses and disbursements (including reasonable legal fees and expenses) of any
kind and nature whatsoever (collectively, “Expenses”) which may at any time be
imposed on, incurred by or asserted against an Indemnified Party in any way
relating to or arising out of this Trust Agreement, the Transaction Documents,
the Trust Estate, the administration of the Trust Estate or the action or
inaction of the Owner Trustee hereunder, except only that the Trust Depositor
shall not be liable for or required to indemnify an Indemnified Party from and
against Expenses arising or resulting from the gross negligence or willful
misconduct of such Indemnified Party. The indemnities contained in this Section
shall survive the resignation or removal of the Owner Trustee and the
termination of this Trust Agreement. If an Indemnified Party seeks
indemnification hereunder it shall promptly notify the Trust Depositor if a
Responsible Officer of the Indemnified Party receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim of indemnification hereunder but failure to provide such
notice shall not relieve the Trust Depositor of its indemnification obligations
hereunder unless the Trust Depositor is deprived of material substantive or
procedural rights or defenses as a result thereof. The Trust Depositor shall
assume (with the consent of the Indemnified Party, such consent not to be
unreasonably withheld) the defense and any settlement of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the Indemnified Party in respect of such claim; provided that the Owner
Trustee shall be entitled to retain separate counsel at the expense of the Trust
Depositor in the event that a conflict of interest or the possible imposition of
criminal liability. If the consent of the Indemnified Party required in the
immediately preceding sentence is unreasonably withheld, the Trust Depositor is
relieved of its indemnification obligations hereunder with respect to such
Person to the extent its defense of its claims are prejudiced thereby. The Trust
Depositor shall be responsible for such indemnification to the extent the same
is not paid pursuant to the Priority of Payments, such indemnification to be
paid first in accordance with the Priority of Payments.

 

Section 8.03         Payments to the Owner Trustee.

 

Any amounts paid to the Owner Trustee pursuant to this Article VIII shall be
deemed not to be a part of the Trust Estate immediately after such payment.

 

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

 

Section 9.01         Termination of Trust Agreement.

 

(a)          The Trust shall dissolve, liquidate and be wound up in accordance
with Section 3808 of the Statutory Trust Statute upon (i) the final distribution
by the Trustee or any other party acting as paying agent of all moneys or other
property or proceeds of the Trust Estate in accordance with the terms of the
Indenture, the Sale and Servicing Agreement and Article V, upon which the
Trustee or any other party acting as paying agent shall notify the Owner Trustee
and the Trust Depositor in writing and (ii) the written consent of the
Certificateholders. The bankruptcy, liquidation, termination, dissolution, death
or incapacity of any Certificateholder shall not (x) operate to dissolve or
terminate this Trust Agreement or the Trust or (y) entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or to
take any action or proceeding in any court for a partition or winding up of all
or any part of the Trust or Trust Estate or (z) otherwise affect the rights,
obligations and liabilities of the parties hereto.

 

(b)          Except as provided in Section 9.01(a), neither the Trust Depositor
nor any Certificateholder shall be entitled to revoke or terminate the Trust.

 

29

 

  

(c)          Notice of any termination of the Trust, specifying the Payment Date
upon which the Certificateholders shall surrender their Trust Certificates to
the Trustee or any other party acting as paying agent of the Trustee for payment
of the final distribution and cancellation, shall be given by the Trustee or any
other party acting as paying agent by letter to Certificateholders mailed within
five (5) Business Days of receipt of written notice of such termination from the
Servicer stating, as set forth in such notice from the Servicer, (i) the Payment
Date upon or with respect to which final payment of the Trust Certificates shall
be made upon presentation and surrender of the Trust Certificates at the office
of the Trustee therein designated, (ii) the amount of any such final payment and
(iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of the
Trust Certificates at the office of the Trustee therein specified. The Trustee
shall give such notice to the Certificate Registrar (if other than the Owner
Trustee) and the Owner Trustee at the time such notice is given to
Certificateholders. Upon presentation and surrender of the Trust Certificates,
the Trustee shall cause to be distributed to Certificateholders amounts
distributable on such Payment Date pursuant to Section 5.02.

 

In the event that all of the Certificateholders shall not surrender their Trust
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Trustee shall give a second written notice
to the remaining Certificateholders to surrender their Trust Certificates for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice all the Trust Certificates shall not have been
surrendered for cancellation, the Trustee may take appropriate steps, or may
appoint an agent to take appropriate steps, to contact the remaining
Certificateholders concerning surrender of their Trust Certificates, and the
cost thereof shall be paid out of the funds and other assets that shall remain
subject to this Trust Agreement. Any funds remaining in the Trust after
exhaustion of such remedies shall be distributed by the Trustee or any other
party acting as paying agent, to the Trust Depositor. Certificateholders shall
thereafter look solely to the Trust Depositor as general unsecured creditors.

 

(d)          Upon the winding up of the Trust and payment of all liabilities in
accordance with Section 3808 of the Statutory Trust Statute, the paying agent
shall make a final distribution to the Certificateholders in accordance with
Article V and Section 9.01(c) above and the Administrator shall instruct the
Owner Trustee to cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Secretary of State in accordance with the
provisions of Section 3810 of the Statutory Trust Statute. Thereupon, the Trust
and this Trust Agreement (other than the rights, benefits, protections,
privileges and immunities of the Owner Trustee and the Trust Company) shall
terminate.

 

30

 

 

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 10.01         Eligibility Requirements for Owner Trustee.

 

The Owner Trustee shall at all times be a Person (a) satisfying the provisions
of Section 3807(a) of the Statutory Trust Statute; (b) authorized to exercise
corporate trust powers; (c) having a combined capital and surplus of (or having
a parent with a combined capital and surplus of) at least $100,000,000 and
subject to supervision or examination by federal or state banking authorities;
and (d) having (or having a parent that has) an investment grade rating with
respect to S&P and Moody’s. If such Person shall publish reports of condition at
least annually pursuant to Applicable Law or the requirements of the aforesaid
supervising or examining authority, then for the purpose of this Section 10.01,
the combined capital and surplus of such Person shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. In case at any time the Owner Trustee shall cease to be eligible
in accordance with the provisions of this Section 10.01, the Owner Trustee shall
resign immediately in the manner and with the effect specified in Section 10.02.

 

Section 10.02         Resignation or Removal of Owner Trustee.

 

(a)          The Owner Trustee may at any time resign and be discharged from the
trusts hereby created by giving written notice thereof to the Trust Depositor.
Upon receiving such notice of resignation, the Trust Depositor shall promptly
appoint a successor Owner Trustee by written instrument, in duplicate, one copy
of which instrument shall be delivered to the resigning Owner Trustee and one
copy shall be delivered to the successor Owner Trustee. If no successor Owner
Trustee shall have been so appointed and have accepted appointment within
30 days after the giving of such notice of resignation, the resigning Owner
Trustee, at the expense of the Trust Depositor, may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee.

 

(b)          The Trust Depositor may remove the Owner Trustee at any time
without cause or at any time (1) that the Owner Trustee shall cease to be
eligible in accordance with the provisions of Section 10.01 and shall fail to
resign after written request therefor by the Trust Depositor or (2) the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation. If the Trust Depositor shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the Trust
Depositor shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate, one (1) copy of which instrument shall be delivered to
the outgoing Owner Trustee so removed, and one (1) copy shall be delivered to
the successor Owner Trustee, and shall pay all fees owed to the outgoing Owner
Trustee in its individual capacity.

 

(c)          Any resignation or removal of the Owner Trustee and appointment of
a successor Owner Trustee pursuant to any of the provisions of this Section
shall not become effective until the appointment by the successor Owner Trustee
pursuant to Section 10.03 has become effective and, in the case of removal,
payment of all accrued and unpaid fees and expenses owed to the outgoing Owner
Trustee in its individual capacity. The Trust Depositor shall provide notice of
such resignation or removal of the Owner Trustee to all Holders, the Trustee,
the Servicer and any Rating Agency.

 

31

 

  

Section 10.03         Successor Owner Trustee.

 

(a)          Any successor Owner Trustee appointed pursuant to Section 10.02
shall execute, acknowledge and deliver to the Trust Depositor and to its
predecessor Owner Trustee an instrument accepting such appointment under this
Trust Agreement, and thereupon the resignation or removal of the predecessor
Owner Trustee shall become effective, and such successor Owner Trustee, without
any further act, deed or conveyance, shall become fully vested with all the
rights, powers, duties and obligations of its predecessor under this Trust
Agreement, with like effect as if originally named as Owner Trustee. The
predecessor Owner Trustee shall upon payment of fees, expenses and indemnity
owing to it in its individual capacity deliver to the successor Owner Trustee
all documents and statements and monies held by it under this Trust Agreement;
and the Trust Depositor and the predecessor Owner Trustee shall execute and
deliver such instruments and do such other things as may reasonably be required
for fully and certainly vesting and confirming in the successor Owner Trustee
all such rights, powers, duties and obligations.

 

(b)          No successor Owner Trustee shall accept appointment as provided in
this Section 10.03 unless at the time of such acceptance such successor Owner
Trustee shall be eligible pursuant to Section 10.01.

 

(c)          Upon acceptance of appointment by a successor Owner Trustee
pursuant to this Section 10.03, the Trust Depositor shall mail notice thereof to
all Holders, the Trustee, the Servicer and any Rating Agency. If the Trust
Depositor shall fail to mail such notice within ten (10) Business Days after
acceptance of such appointment by the successor Owner Trustee, the successor
Owner Trustee shall cause such notice to be mailed at the expense of the Trust
Depositor. Furthermore, upon acceptance of appointment by a successor Owner
Trustee pursuant to this Section 10.03, such successor Owner Trustee shall file
an amendment to the Certificate of Trust with the Secretary of State in
accordance with the provisions of Section 3810 of the Statutory Trust Statute.

 

Section 10.04         Merger or Consolidation of Owner Trustee.

 

Any Person into which the Owner Trustee may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, without
the execution or filing of any instrument or any further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding; provided
that such Person shall be eligible pursuant to Section 10.01; provided, further,
that the Owner Trustee shall mail notice of such merger or consolidation to all
Holders, the Trustee, the Servicer and the Trust Depositor (who shall promptly
forward such notice to any Rating Agency) and file an amendment to the
Certificate of Trust with the Secretary of State in accordance with the
provisions of Section 3810 of the Statutory Trust Statute.

 

32

 

  

Section 10.05         Appointment of Co-Trustee or Separate Trustee.

 

(a)          Notwithstanding any other provisions of this Trust Agreement, at
any time, for the purpose of meeting any legal requirements of any jurisdiction
in which any part of the Trust Estate may at the time be located, the Trust
Depositor and the Owner Trustee acting jointly shall have the power and
authority to execute and deliver all instruments to appoint one or more Persons
approved by the Trust Depositor and Owner Trustee to act as co-trustee, jointly
with the Owner Trustee, or as separate trustee or separate trustees, of all or
any part of the Trust Estate, and to vest in such Person, in such capacity, such
title to the Trust Estate or any part thereof and, subject to the other
provisions of this Section, such powers, duties, obligations, rights and trusts
as the Trust Depositor and the Owner Trustee may consider necessary or
desirable. If the Trust Depositor shall not have joined in such appointment
within 15 Business Days after the receipt by it of a request so to do, the Owner
Trustee alone shall have the power, authority and authorization to make such
appointment. No co-trustee or separate trustee under this Trust Agreement shall
be required to meet the terms of eligibility as a successor Owner Trustee
pursuant to Section 10.01 and no notice of the appointment of any co-trustee or
separate trustee shall be required pursuant to Section 10.03.

 

(b)          Each separate trustee and co-trustee shall, to the extent permitted
by any Applicable Law, be appointed and act subject to the following provisions
and conditions:

 

(i)          all rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any Applicable Law of any jurisdiction in which any particular act or
acts are to be performed, the Owner Trustee shall be incompetent or unqualified
to perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Estate or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

 

(ii)         no separate trustee or co-trustee under this Trust Agreement or the
Owner Trustee shall be personally liable by reason of any act or omission of any
other trustee under this Trust Agreement; and

 

(iii)        the Trust Depositor and the Owner Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.

 

(c)          Any notice, request or other writing given to the Owner Trustee
shall be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Trust
Agreement and the conditions of this Article X. Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with
the estates or property specified in its instrument of appointment, either
jointly with the Owner Trustee or separately, as may be provided therein,
subject to all the provisions of this Trust Agreement, specifically including
every provision of this Agreement relating to the conduct of, affecting the
liability of, or affording protection to, the Owner Trustee. Each such
instrument shall be filed with the Owner Trustee and a copy thereof given to
each of the Trust Depositor, the Trustee and the Servicer.

 

33

 

 

(d)          Any separate trustee or co-trustee may at any time appoint the
Owner Trustee as its agent or attorney-in-fact with full power and authority, to
the extent not prohibited by law, to do any lawful act under or in respect of
this Trust Agreement on its behalf and in its name, and the Owner Trustee shall
have the full power and authority to delegate its responsibilities to the
Servicer as provided for herein and in the other Transaction Documents. If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Owner Trustee, to the extent permitted by law,
without the appointment of a new or successor co-trustee or separate trustee.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01         Supplements and Amendments.

 

(a)          This Trust Agreement may be amended by the Trust Depositor, the
Trust Company, and the Owner Trustee, with the consent of the Majority
Noteholders (so long as the Notes are outstanding) and the consent of the
Majority Certificateholders for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Trust
Agreement or of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided that such action shall not, as evidenced by an
Officer’s Certificate of the Servicer, materially adversely affect the interests
of any Noteholder or Certificateholder. Notwithstanding anything to the contrary
contained herein, this Trust Agreement may be amended by the Trust Depositor,
the Trust Company, and the Owner Trustee without the consent of any Noteholder
or Certificateholder to cure any ambiguity or to correct or supplement any
provisions in this Trust Agreement in a manner consistent with the intent of
this Trust Agreement and the Transaction Documents.

 

(b)          Except as provided in Section 11.01(a) hereof, this Trust Agreement
may be amended from time to time by the Trust Depositor, the Trust Company, and
the Owner Trustee, with the consent of the Majority Noteholders (so long as the
Notes are outstanding) and the consent of the Majority Certificateholders, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Trust Agreement or of modifying in any manner the
rights of the Noteholders or the Certificateholders hereunder; provided that no
such amendment shall (a) increase or reduce in any manner the amount of, or
accelerate or delay the timing of any amounts received on the Loans which are
required to be distributed on any Note or Trust Certificate without the consent
of the Holder of that Note or Trust Certificate or (b) reduce the aforesaid
percentage of Noteholders and the aggregate Percentage Interest of
Certificateholders required to consent to any such amendment, without the
consent of the holders of all the outstanding Notes and Trust Certificates.

 

(c)          Promptly after the execution of any such amendment or consent, the
Owner Trustee shall furnish written notification of the substance of such
amendment or consent to the Trustee and the Trust Depositor (who shall promptly
forward such notice to any Rating Agency) and the Trustee shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder and Noteholder.

 

34

 

 

(d)          It shall not be necessary for the consent of Certificateholders or
Noteholders pursuant to this Section 11.01 to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents (and any
other consents of Certificateholders or Noteholders provided for in this Trust
Agreement or in any other Transaction Document) and of evidencing the
authorization of the execution thereof by Certificateholders or Noteholders
shall be subject to such reasonable requirements as the Owner Trustee may
prescribe.

 

(e)          Promptly after the execution of any amendment to the Certificate of
Trust, the Owner Trustee shall cause the filing of such amendment with the
Secretary of State of Delaware.

 

(f)          Prior to the execution of any amendment to this Trust Agreement or
the Certificate of Trust, the Owner Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Trust Agreement and an officer’s certificate of
the Trust Depositor that all conditions precedent to the execution and delivery
of such amendment have been met. The Owner Trustee and the Trust Company may,
but shall not be obligated to, enter into any such amendment that affects the
Owner Trustee’s or the Trust Company’s own rights, duties or immunities under
this Trust Agreement or otherwise. Notwithstanding any other provision herein or
elsewhere, no provision, amendment, supplement, waiver, or consent of or with
respect to any of the Transaction Documents that affects any right, power,
authority, duty, benefit, protection, privilege, immunity or indemnity of the
Owner Trustee or the Trust Company shall be binding on the Owner Trustee or the
Trust Company unless the Owner Trustee and the Trust Company shall have
expressly consented thereto in writing.

 

Section 11.02         No Legal Title to Trust Estate in Certificateholders.

 

The Certificateholders shall not have legal title to any part of the Trust
Estate. The Certificateholders shall be entitled to receive distributions with
respect to their undivided beneficial ownership interest therein only in
accordance with Articles V and IX. No transfer, by operation of law or
otherwise, of any right, title or interest of the Certificateholders to and in
their beneficial ownership interest in the Trust Estate shall operate to
dissolve the Trust or terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.

 

Section 11.03         Limitations on Rights of Others.

 

The provisions of this Trust Agreement are solely for the benefit of the Owner
Trustee, the Trust Company, the Indemnified Parties, the Trust Depositor, the
Certificateholders and, to the extent expressly provided herein, the Trustee and
the Noteholders, and nothing in this Trust Agreement, whether express or
implied, shall be construed to give to any other Person any legal or equitable
right, remedy or claim in the Trust Estate or under or in respect of this Trust
Agreement or any covenants, conditions or provisions contained herein.

 

35

 

 

Section 11.04         Notices.

 

(a)          Any request, demand, authorization, direction, notice, consent,
waiver or Act of Certificateholders or other documents provided or permitted by
this Trust Agreement shall be in writing to and mailed, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery or by facsimile or telecopy in legible form, if to the Owner
Trustee, addressed to its Corporate Trust Office; or if to the Trust Depositor,
addressed to Horizon Funding 2013-1 LLC, c/o Horizon Technology Finance
Corporation, 312 Farmington Avenue, Farmington, Connecticut 06032 Attention:
Legal Department, Re: Horizon Funding Trust 2013-1 Telephone: (860) 676-8654,
Facsimile No.: 860-676-8655; with a copy to Horizon Funding 2013-1 LLC, c/o
Horizon Technology Finance Corporation, 312 Farmington Avenue, Farmington,
Connecticut 06032 Attention: Legal Department, Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654, Facsimile No.: 860-676-8655 or if to a
Certificateholder shall be given by first-class mail, postage prepaid, at the
address of such Certificateholder as shown in the Certificate Register.

 

(b)          Delivery of any request, demand, authorization, direction, notice,
consent, waiver or Act of Noteholders or other documents made as provided above
will be deemed effective (except that notice to the Owner Trustee shall be
deemed given only upon actual receipt by the Owner Trustee): (i) if in writing
and delivered in Person or by overnight courier service, on the date it is
delivered; (ii) if sent by facsimile transmission, on the date that transmission
is received by the recipient in legible form (it being agreed that the burden of
proving receipt will be on the sender and will not be met by a transmission
report generated by the sender's facsimile machine); and (iii) if sent by mail,
on the date that mail is delivered or its delivery is attempted; in each case,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Business
Day, in which case that communication shall be deemed given and effective on the
first following day that is a Business Day.

 

Section 11.05         Severability.

 

Any provision of this Trust Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 11.06         Separate Counterparts.

 

This Trust Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

Section 11.07         Successors and Assigns.

 

All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, each of the Trust Depositor, the Owner Trustee, the Trust
Company, each Certificateholder and their respective successors and permitted
assigns, all as herein provided. Any request, notice, direction, consent, waiver
or other instrument or action by a Certificateholder shall bind the successors
and assigns of such Certificateholder.

 

36

 

 

Section 11.08         No Petition.

 

(a)          To the extent permitted by Applicable Law, the Trust Depositor will
not, prior to the date which is one (1) year and one (1) day (or, if longer, the
applicable preference period then in effect) after payment in full of the Notes
rated by any Rating Agency (or such longer preference period as shall then be in
effect), institute against the Trust any bankruptcy proceedings under any United
States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Trust Certificates, the Notes, this Trust Agreement
or any of the other Transaction Documents.

 

(b)          To the extent permitted by Applicable Law, the Owner Trustee, by
entering into this Trust Agreement, each Certificateholder, by accepting a Trust
Certificate, and the Trustee and each Noteholder, by accepting the benefits of
this Trust Agreement, hereby covenant and agree that they will not, prior to the
date which is one (1) year and one (1) day (or if longer, the applicable
preference period as shall then be in effect) after payment in full of the Notes
rated by any Rating Agency (or such longer preference period as shall then be in
effect), institute against the Trust, or join in any institution against the
Trust of, any bankruptcy proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Trust Certificates, the Notes, this Trust Agreement or any of the other
Transaction Documents, provided, however, that nothing contained herein shall
prevent the Owner Trustee from filing a proof of claim in any such proceeding.

 

(c)          The provisions of this Section 11.08 shall survive the termination
of this Trust Agreement for any reason whatsoever.

 

Section 11.09         No Recourse.

 

To the extent permitted by Applicable Law, each Certificateholder by accepting a
Trust Certificate acknowledges that such Certificateholder’s Trust Certificates
represent beneficial interests in the Trust only and do not represent interests
in or obligations of the Trust Depositor, the Servicer, the Seller, the Owner
Trustee, the Trust Company, the Trustee, Certificate Registrar or any Affiliate
thereof and no recourse may be had against such parties or their assets, except
as may be expressly set forth or contemplated in this Trust Agreement, the Trust
Certificates or the Transaction Documents. Each Certificateholder by accepting a
Trust Certificate (i) acknowledges that such Trust Certificate represents a
beneficial interest in the Trust only and does not represent an interest in or
an obligation of the Trust Depositor, the Servicer, the Seller, the Owner
Trustee, the Trustee, or any Affiliate of the foregoing, and no recourse may be
had against any such party or their assets, except as may be expressly set forth
or contemplated in the Transaction Documents and (ii) enters into the
undertakings and agreements provided for such Certificateholder set forth in
Section 13.09 of the Sale and Servicing Agreement. The right to distributions of
the assets of the Trust or the proceeds thereof arising under this Agreement or
the Trust Certificates shall be payable solely in accordance with the priority
set forth in Section 7.05 of the Sale and Servicing Agreement until the final
discharge of the Indenture, and no Certificateholder shall have any recourse
against the Trust except in accordance therewith. The provisions of this Section
11.09 shall survive any termination of this Agreement.

 

Section 11.10         Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

37

 

 

Section 11.11       GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. SECTION 3540 OF TITLE 12 OF THE DELAWARE CODE SHALL
NOT APPLY TO THIS TRUST.

 

Any legal action or proceeding with respect to this Trust Agreement may be
brought in the courts of the United States for the District of Delaware, and by
execution and delivery of this Trust Agreement, each party hereto consents, for
itself and in respect of its property, to the non-exclusive jurisdiction of
those courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Trust Agreement or any
document related hereto.

 

To the extent permitted by applicable law, each party hereto irrevocably waives
all right of trial by jury in any action, proceeding or counterclaim based on,
or arising out of, under or in connection with this Agreement or any matter
arising hereunder.

 

Section 11.12         Termination of Original Trust Agreement.

 

The parties hereto agree that the Original Trust Agreement is hereby superseded
in its entirety by this Agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

38

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

 

 

HORIZON FUNDING 2013-1 LLC, as Trust

Depositor

        By: /s/ Robert D. Pomeroy, Jr.   Name: Robert D. Pomeroy, Jr.   Title:
Chief Executive Officer

  

Horizon Funding Trust 2013-1 A&R Trust Agreement

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Owner Trustee and as the

Trust Company

        By: /s/ Yvette L. Howell   Name: Yvette L. Howell   Title: Assistant
Vice President

  

Horizon Funding Trust 2013-1

A&R Trust Agreement 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

  

  U.S. BANK NATIONAL ASSOCIATION, as Trustee, hereby accepts the appointment as
Certificate Registrar and paying agent pursuant to Sections 3.04 and 3.09 hereof
and agrees to be bound by the obligations expressly set forth herein applicable
to it in such capacities.         By: /s/ Melissa A. Rosal   Name: Melissa A.
Rosal   Title: Vice President

  

Horizon Funding Trust 2013-1

A&R Trust Agreement

  

 

 

 

EXHIBIT A

 

FORM OF TRUST CERTIFICATE

 

THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR STATE SECURITIES LAWS. THE HOLDER HEREOF,
BY PURCHASING THIS TRUST CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE
MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND ONLY TO (1) A “QUALIFIED
INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT IS A
“QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY
ACT OF 1940 (EACH SUCH PERSON, A “QUALIFIED PURCHASER”), (2) AN INSTITUTION THAT
QUALIFIES AS AN “ACCREDITED INVESTOR” MEETING THE REQUIREMENTS OF RULE
501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS A QUALIFIED PURCHASER PURSUANT TO
AN EXEMPTION UNDER THE SECURITIES ACT AND, IN EITHER CASE, IS ACQUIRING SUCH
TRUST CERTIFICATE FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR AS
A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE INSTITUTIONAL ACCREDITED
INVESTORS), PURSUANT TO AN EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT AND IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE OWNER TRUSTEE
AND THE CERTIFICATE REGISTRAR OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN
THE TRUST AGREEMENT AND (B) THE RECEIPT BY THE OWNER TRUSTEE AND THE CERTIFICATE
REGISTRAR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE THAT SUCH
REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAW OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) PURSUANT
TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS, OR (4) PURSUANT TO A VALID REGISTRATION
STATEMENT. EACH INVESTOR IN THIS TRUST CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT EITHER (I) IT IS NOT, AND IS NOT DIRECTLY OR
INDIRECTLY ACQUIRING THIS TRUST CERTIFICATE FOR, ON BEHALF OF OR WITH ANY ASSETS
OF, AN EMPLOYEE BENEFIT PLAN OR OTHER ARRANGEMENT SUBJECT TO PART 4, SUBTITLE B,
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), A PLAN SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN
ASSETS OF ANY SUCH PLANS (COLLECTIVELY, A “BENEFIT PLAN INVESTOR”) OR A PLAN OR
OTHER ARRANGEMENT SUBJECT TO ANY PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL,
NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE SUBSTANTIVELY SIMILAR TO THE
FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”) OR (II) ITS
ACQUISITION, HOLDING AND DISPOSITION OF SUCH TRUST CERTIFICATE OR ANY INTEREST
THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR A NON-EXEMPT
VIOLATION OF SIMILAR LAW. SUCH REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY
FROM THE DATE ON WHICH THE ACQUIRER ACQUIRES ITS INTEREST IN THE TRUST
CERTIFICATE THROUGH AND INCLUDING THE DATE ON WHICH THE ACQUIRER DISPOSES OF ITS
INTEREST IN THE TRUST CERTIFICATE.

 

 

 

 

THIS TRUST CERTIFICATE IS NOT GUARANTEED OR INSURED BY ANY GOVERNMENTAL AGENCY.

 

NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF ONE OR MORE TRUST CERTIFICATES
(A “TRANSFER”) SHALL BE MADE UNLESS SIMULTANEOUSLY WITH THE TRANSFER THE
PERCENTAGE INTEREST OF THE TRUST CERTIFICATES SO TRANSFERRED IS NO LESS THAN TEN
(10%) PERCENT.

 

NUMBER 1 PERCENTAGE INTEREST: 100%

 

A-1-2

 

 

HORIZON FUNDING TRUST 2013-1

 

TRUST CERTIFICATE

 

Evidencing a beneficial ownership interest in the Trust, as defined below, the
property of which includes primarily the Loans transferred to the Trust by
Horizon Funding 2013-1 LLC.

 

(This Trust Certificate does not represent an interest in or obligation of
Horizon Funding 2013-1 LLC, Horizon Technology Finance Corporation. (the
“Servicer”) or the Owner Trustee (as defined below) (as such or in its
individual capacity) or any of their respective affiliates, except to the extent
described below.)

 

THIS CERTIFIES THAT HORIZON FUNDING 2013-1 LLC is the registered owner of the
nonassessable, fully paid, beneficial ownership interest in HORIZON FUNDING
TRUST 2013-1 (the “Trust”) formed by Horizon Funding 2013-1 LLC, in the
Percentage Interest evidenced hereby.

 

The Trust was created pursuant to a Trust Agreement, dated as of June 18, 2013
(as amended and restated as of June 28, 2013 and as further amended, modified,
restated, waived, substituted or supplemented from time to time, the “Trust
Agreement”), between Horizon Funding 2013-1 LLC, as trust depositor (the “Trust
Depositor”), and Wilmington Trust, National Association, as owner trustee (the
“Owner Trustee”), a summary of certain of the pertinent provisions of which is
set forth below and a Certificate of Trust filed with the Secretary of State of
the State of Delaware on June 18, 2013. To the extent not otherwise defined
herein, the capitalized terms used herein have the meanings assigned to them in
the Trust Agreement.

 

This Trust Certificate is one of a duly authorized issue of Horizon Funding
Trust 2013-1 Certificates (herein called the “Trust Certificates”). This Trust
Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Trust Certificate by virtue of its acceptance hereof assents and by which such
holder is bound.

 

Under the Trust Agreement, there will be distributed on the 15th day of each
January, April, July and October or, if such 15th day is not a Business Day, the
next Business Day (each, a “Payment Date”), commencing on August 15, 2013, to
the Person in whose name this Trust Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the Payment
Date (the “Record Date”), such Certificateholder’s Percentage Interest in the
amount to be distributed to Certificateholders on such Payment Date pursuant to
the terms of the Sale and Servicing Agreement and the Indenture.

 

The Holder of this Trust Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Trust Certificate are subordinated to
the rights of the Noteholders as described in the Sale and Servicing Agreement
and the Indenture.

 

Each Certificateholder must represent and warrant that it is a “United States
person” within the meaning of Section 7701(a)(30) of the Code and provide the
Certificate Registrar with a correct, complete and properly executed U.S.
Internal Revenue Service Form W-9 (or appropriate successor form).

 

A-1-3

 

  

It is the intent of the Trust Depositor, the Servicer and the Certificateholders
that, (i) in the event that the Trust Certificates are owned by a single Holder,
for federal income tax purposes, the Trust will be treated as disregarded as an
entity separate from such Holder, and such Holder, by acceptance of the Trust
Certificates, agrees to take no action inconsistent with such treatment and
(ii) in the event that the Trust Certificates are owned by more than one Holder,
for federal income tax purposes, the Trust will be treated as a partnership,
other than a publicly traded partnership, the partners of which are the
Certificateholders, and the Certificateholders, by acceptance of a Trust
Certificate, respectively, agree to treat the Trust Certificates as equity and
to take no action inconsistent with such treatment.

 

This Certificate may not be acquired or owned by any person that is classified
for U.S. federal income tax purposes as a partnership, subchapter S corporation
or grantor trust unless (A)(i) none of the direct or indirect beneficial owners
of any interest in such person have or ever will have more than 40% of the value
of its interest in such person attributable to the interest of such person in
the combined value of the Certificate and any other equity interests of the
Trust held by such person, and (2) it is not and will not be a principal purpose
of the arrangement involving the investment of such person in the Certificate
and any other equity interests of the Trust to permit any partnership to satisfy
the 100 partner limitation of Treas. Reg. § 1.7704-1(h)(1)(ii) or (B) such
person obtains a written opinion of nationally recognized U.S. tax counsel that
such transfer will not cause the Trust to be treated as a publicly traded
partnership taxable as a corporation.

 

This Certificate may not be acquired, and no Certificateholder may sell,
transfer, assign, participate, pledge or otherwise dispose of the Certificate or
other equity in the Trust or cause the Certificate or other equity interest in
the Trust to be marketed, (A) on or through an “established securities market”
within the meaning of Section 7704(b)(1) of the Code and Treas. Reg. §
1.7704-1(b), including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations, or (B) if such acquisition,
sale, transfer, assignment, participation, pledge or other disposition would
cause the combined number of holders the Certificate and other equity interests
in the Trust to be held by more than 90 persons.

 

To the fullest extent permitted by Applicable Law, each Certificateholder, by
its acceptance of a Trust Certificate, covenants and agrees that such
Certificateholder, will not prior to the date which is one (1) year and one (1)
day (or, if longer, the applicable preference period then in effect) after the
payment in full of the Notes rated by any Rating Agency, institute against the
Trust, or join in any institution against the Trust of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Trust Certificates, the
Notes, the Trust Agreement or any of the other Transaction Documents.

 

A-1-4

 

 

Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by the Trustee or any other party acting as paying agent by wire
transfer or check mailed to the Certificateholder of record in the Certificate
Register without the presentation or surrender of this Trust Certificate or the
making of any notation hereon. Except as otherwise provided in the Trust
Agreement and notwithstanding the above, the final distribution on this Trust
Certificate will be made after due notice by the Trustee or any other party
acting as paying agent of the pendency of such distribution and only upon
presentation and surrender of this Trust Certificate at the office or agency
maintained for that purpose by the Trustee or any other party acting as paying
agent.

 

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Certificate Registrar, by manual signature, this Trust
Certificate shall not entitle the Holder hereof to any benefit under the Trust
Agreement or the Sale and Servicing Agreement or be valid for any purpose.

 

THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

A-1-5

 

 

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Trust Certificate to be duly executed. 

 

  HORIZON FUNDING TRUST 2013-1         By: WILMINGTON TRUST, NATIONAL
ASSOCIATION, solely as Owner Trustee and not in its individual capacity        
By:       Authorized Signatory

  

CERTIFICATE OF AUTHENTICATION

 

This is one of the Trust Certificates of Horizon Funding Trust 2013-1 referred
to in the within-mentioned Trust Agreement. 

 

  U.S. BANK NATIONAL ASSOCIATION, as Certificate Registrar         By:      
Authorized Signatory

  

A-1-6

 

  

[REVERSE OF TRUST CERTIFICATE]


 

The Trust Certificates do not represent an obligation of, or an interest in, the
Trust Depositor, the Servicer, the Owner Trustee or any affiliates of any of
them and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated herein or in the Trust Agreement, the
Indenture or the Transaction Documents. In addition, this Trust Certificate is
not guaranteed by any governmental agency or instrumentality and is limited in
right of payment to certain collections and recoveries with respect to the Loans
(and certain other amounts), all as more specifically set forth herein and in
the Transaction Documents. A copy of each of the Transaction Documents may be
examined by any Certificateholder upon written request during normal business
hours at the principal office of the Trust Depositor and at such other places,
if any, designated by the Trust Depositor.

 

The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Trust Depositor and the rights of the Certificateholders under the Trust
Agreement at any time, by the Trust Depositor, the Trust Company and the Owner
Trustee with the consent of the holders of the Trust Certificates evidencing not
less than a majority of the outstanding Percentage Interest and of the holders
of the Majority Noteholders. Any such consent by the holder of this Trust
Certificate shall be conclusive and binding on such holder and on all future
holders of this Trust Certificate and of any Trust Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof, whether or not
notation of such consent is made upon this Trust Certificate. The Trust
Agreement also permits the amendment thereof, in certain limited circumstances,
without the consent of the holders of any of the Trust Certificates.

 

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Trust Certificate is registerable in the
Certificate Register upon surrender of this Trust Certificate for registration
of transfer at the offices or agencies of the Certificate Registrar, accompanied
by a written instrument of transfer in form satisfactory to the Owner Trustee
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Trust Certificates of authorized denominations evidencing the same aggregate
interest in the Trust will be issued to the designated transferee. The initial
Certificate Registrar appointed under the Trust Agreement is U.S. Bank National
Association.

 

The Trust Certificates are issuable only as registered Trust Certificates
without coupons in minimum Percentage Interests of ten (10%) percent and
integral multiples of one (1%) percent in excess thereof; provided that one
Trust Certificate may be issued in a different denomination. As provided in the
Trust Agreement and subject to certain limitations therein set forth, Trust
Certificates are exchangeable for new Trust Certificates of authorized
denominations evidencing the same aggregate denomination, as requested by the
holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Owner Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge payable in connection therewith.

 

A-1-7

 

  

The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar or any such agent shall be affected by
any notice to the contrary.

 

This Trust Certificate may not be acquired directly or indirectly by, or held
by, on behalf of or with plan assets of any employee benefit plans, retirement
arrangements, individual retirement accounts or Keogh plans subject to either
part 4, Subtitle B, Title I of the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended, or an entity whose underlying assets include plan assets of any plan.
By accepting and holding this Trust Certificate, the Holder hereof shall be
deemed to have represented and warranted that it is not any of the foregoing
entities.

 

This Trust Certificate may not be transferred to any person who is not a U.S.
Person, as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code, as amended.

 

Each purchaser of the Trust Certificates shall be required, prior to purchasing
a Trust Certificate, to execute the Purchaser’s Representation and Warranty
Letter in the form attached to the Trust Agreement as Exhibit C.

 

The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate upon (i) the payment to Certificateholders
of all amounts required to be paid to them pursuant to the Trust Agreement and
the Sale and Servicing Agreement and the disposition of all property held as
part of the Trust and (ii) the written consent of the Certificateholders. The
Servicer on behalf of the Trustee has the option to cause the sale of the corpus
of the Trust at a price and pursuant to procedures specified in the Indenture
and the Sale and Servicing Agreement, and such sale of the receivables and other
property of the Trust will effect early retirement of the Trust Certificates.

 

A-1-8

 

  

ASSIGNMENT


 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

 

PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE


 

 

 

(Please print or type name and address, including postal zip code, of assignee)

 
 

 

the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

 
 

 

to transfer said Trust Certificate on the books of the Certificate Registrar,
with full power of substitution in the premises.

  

Dated:

 

    *   Signature Guaranteed:       *

 



 

* NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Trust Certificate in every particular,
without alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

A-1-9

 

 

EXHIBIT B

 

CERTIFICATE OF TRUST OF
HORIZON FUNDING TRUST 2013-1



 

This Certificate of Trust of HORIZON FUNDING TRUST 2013-1 (the “Trust”), is
being duly executed and filed by the undersigned, as owner trustee, to form a
statutory trust under the Statutory Trust Statute (12 Del. Code, § 3801 et seq.)
(the “Act”).

 

1.          Name. The name of the statutory trust formed hereby is HORIZON
FUNDING TRUST 2013-1.

 

2.          Delaware Trustee. The name and business address of a trustee of the
Trust having its principal place of business in the State of Delaware is
Wilmington Trust, National Association, 1100 North Market Street, Wilmington,
Delaware 19890, Attention: Corporate Trust Administration.

 

3.          Effective Date. This Certificate of Trust shall be effective upon
its filing with the Secretary of State of the State of Delaware.

 

IN WITNESS WHEREOF, the undersigned, being the only owner trustee of the Trust,
has duly executed this Certificate of Trust in accordance with
Section 3811(a)(1) of the Act.



 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as owner trustee of the Trust         By:     Name:     Title:  

  

 

 

 

EXHIBIT C

 

Form of Purchaser’s Representation and Warranty Letter

 

Horizon Funding Trust 2013-1
c/o Wilmington Trust, National Association, as Owner Trustee
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration

 

U.S. Bank National Association, as Certificate Registrar

60 Livingston Avenue, EP-MN WS3D

St. Paul, Minnesota 55107

Attention: Structured Finance – Horizon 2013-1 

 

Re:Horizon Funding Trust 2013-1 (the “Trust”)

 



Ladies and Gentlemen:

 

In connection with our proposed acquisition of Trust Certificates (the “Trust
Certificates”) issued under the Trust Agreement, dated as of June 18, 2013 (as
amended and restated as of June 28, 2013 and as further amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, the “Agreement”; capitalized terms used but not defined herein shall have
the meanings given to such terms in the Agreement), between Horizon Funding
2013-1 LLC, as Trust Depositor (the “Trust Depositor”), and Wilmington Trust,
National Association, as Owner Trustee, the undersigned (the “Purchaser”)
represents, warrants and agrees that:

 

1.          It is (1) the Trust Depositor or an Affiliate thereof, (2) a
Qualified Institutional Buyer (a “QIB”) for purposes of Rule 144A under the
Securities Act and is acquiring the Trust Certificates for its own institutional
account or for the account of a QIB or (3) an Institutional “Accredited
Investor” (within the meaning of Rule 501 (a)(1)-(3) or (7) under the Securities
Act) purchasing for investment and not for distribution in violation of the act.

 

2.          It is not, and is not acting on behalf of or with any plan assets
of, an employee benefit plan, retirement arrangement, individual retirement
account or Keogh plan subject to either Part 4, Subtitle B, Title I of the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended, or an entity whose underlying
assets include plan assets of any such plan.

 

3.          It is a U.S. Person as defined in Section 7701(a)(30) of the Code
and it has provided to the Certificate Registrar a correct, complete and
properly executed U.S. Internal Revenue Service Form W-9 (or appropriate
successor form).

 

C-1-1

 

  

4.          It has such knowledge and experience in evaluating business and
financial matters so that it is capable of evaluating the merits and risks of an
investment in the Trust Certificates. It understands the full nature and risks
of an investment in the Trust Certificates and based upon its present and
projected net income and net worth, it believes that it can bear the economic
risk of an immediate or future loss of its entire investment in the Trust
Certificates.

 

5.          It understands that the Trust Certificates will be offered in a
transaction not involving any public offering within the meaning of the
Securities Act, and that, if in the future it decides to resell, pledge or
otherwise transfer any Trust Certificates, such Trust Certificates may be
resold, pledged or transferred only (a) to a person who the seller reasonably
believes is a QIB/QP that purchases for its own account or for the account of
another QIB/QP or (b) pursuant to an effective registration statement under the
Securities Act.

 

6.          It understands that each Trust Certificate will bear legends
substantially to the following effect:

 

THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) OR STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS TRUST CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE MAY
BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH
THE ACT AND OTHER APPLICABLE LAW AND ONLY (1) A “QUALIFIED INSTITUTIONAL BUYER,”
AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT IS A “QUALIFIED PURCHASER”
AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT OF 1940 (EACH SUCH
PERSON, A “QUALIFIED PURCHASER”) , (2) AN INSTITUTION THAT QUALIFIES AS AN
“ACCREDITED INVESTOR” MEETING THE REQUIREMENTS OF RULE 501(A)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT (“INSTITUTIONAL ACCREDITED
INVESTOR”) THAT IS A QUALIFIED PURCHASER PURSUANT TO AN EXEMPTION UNDER THE
SECURITIES ACT AND, IN EITHER CASE, IS ACQUIRING SUCH TRUST CERTIFICATE FOR ITS
OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR
OTHERS (WHICH OTHERS ALSO ARE INSTITUTIONAL ACCREDITED INVESTORS), PURSUANT TO
AN EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN EACH
CASE, SUBJECT TO (A) THE RECEIPT BY THE OWNER TRUSTEE AND THE CERTIFICATE
REGISTRAR OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE TRUST AGREEMENT
AND (B) THE RECEIPT BY THE OWNER TRUSTEE AND THE CERTIFICATE REGISTRAR OF SUCH
OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE
OR TRANSFER IS IN COMPLIANCE WITH THE ACT AND OTHER APPLICABLE LAW OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE
ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (4) PURSUANT
TO A VALID REGISTRATION STATEMENT. EACH INVESTOR IN THIS TRUST CERTIFICATE WILL
BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (I) IT IS NOT, AND IS
NOT DIRECTLY OR INDIRECTLY ACQUIRING THIS TRUST CERTIFICATE FOR, ON BEHALF OF OR
WITH ANY ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR OTHER ARRANGEMENT SUBJECT TO
PART 4, SUBTITLE B, TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), A PLAN SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE PLAN ASSETS OF ANY SUCH PLANS (COLLECTIVELY, A “BENEFIT PLAN
INVESTOR”) OR A PLAN OR OTHER ARRANGEMENT SUBJECT TO ANY PROVISIONS UNDER ANY
FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE
SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR
LAW”) OR (II) ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH TRUST CERTIFICATE
OR ANY INTEREST THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR A
NON-EXEMPT VIOLATION OF SIMILAR LAW. SUCH REPRESENTATION SHALL BE DEEMED MADE ON
EACH DAY FROM THE DATE ON WHICH THE ACQUIRER ACQUIRES ITS INTEREST IN THE TRUST
CERTIFICATE THROUGH AND INCLUDING THE DATE ON WHICH THE ACQUIRER DISPOSES OF ITS
INTEREST IN THE TRUST CERTIFICATE.

 

C-1-2

 

  

THIS TRUST CERTIFICATE IS NOT GUARANTEED OR INSURED BY ANY GOVERNMENTAL AGENCY.

 

NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF ONE OR MORE TRUST CERTIFICATES
(A “TRANSFER”) SHALL BE MADE UNLESS SIMULTANEOUSLY WITH THE TRANSFER THE
PERCENTAGE INTEREST OF THE TRUST CERTIFICATES SO TRANSFERRED IS NO LESS THAN TEN
(10%) PERCENT.

 

7.          It is acquiring the Trust Certificates for its own account and not
with a view to the public offering thereof in violation of the Securities Act
(subject, nevertheless, to the understanding that disposition of its property
shall at all times be and remain within its control).

 

8.          It has been furnished with all information regarding the Trust and
Trust Certificates which it has requested from the Trust and the Trust
Depositor.

 

C-1-3

 

 

9.          Neither it nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of any Trust Certificate, any interest in
any Trust Certificate or any other similar security to, or solicited any offer
to buy or accept a transfer, pledge or other disposition of any Trust
Certificate, any interest in any Trust Certificate or any other similar security
from, or otherwise approached or negotiated with respect to any Trust
Certificate, any interest in any Trust Certificate or any other similar security
with, any person in any manner or made any general solicitation by means of
general advertising or in any other manner, which would constitute a
distribution of the Trust Certificates under the Securities Act or which would
require registration pursuant to the Securities Act nor will it act, nor has it
authorized or will authorize any person to act, in such manner with respect to
any Trust Certificate.

 

10.         It is a Qualified Purchaser (“QP”) for purposes of Section 3(c)(7)
of the 1940 Act.

 

11.         It acknowledges and agrees that no Certificate may be acquired or
owned by any person that is classified for U.S. federal income tax purposes as a
partnership, subchapter S corporation or grantor trust unless (A)(1) none of the
direct or indirect beneficial owners of any interest in such person have or ever
will have more than 40% of the value of its interest in such person attributable
to the aggregate interest of such person in the combined value of the
Certificates and any other equity interests of the Trust held by such person,
and (2) it is not and will not be a principal purpose of the arrangement
involving the investment of such person in the Certificates and any other equity
interests of the Trust to permit any partnership to satisfy the 100 partner
limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii) or (B) such person
obtains a written opinion of nationally recognized U.S. tax counsel that such
transfer will not cause the Trust to be treated as a publicly traded partnership
taxable as a corporation.

 

12.         It acknowledges and agrees that the Certificates may not be
acquired, and it may not sell, transfer, assign, participate, pledge or
otherwise dispose of the Certificates or other equity interest in the Trust or
cause the Certificate or other equity interest in the Trust to be marketed,
(A) on or through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code and Treasury Regulation Section 1.7704-1(b),
including without limitation, an interdealer quotation system that regularly
disseminates firm buy or sell quotations or (B) if such acquisition, sale,
transfer, assignment, participation, pledge or other disposition would cause the
combined number of holders of the Certificates and other equity interests in the
Trust to be more than 90 persons.

 

13.         It acknowledges and agrees that it will not enter into any financial
instrument the payments on which are, or the value of which is, determined in
whole or in part by reference to the Certificates or other equity interests in
the Trust (including the amount of distributions on the Certificates or equity
interests, the value of the Trust’s assets, or the result of the Trust’s
operations), or any contract that otherwise is described in Treasury Regulation
Section 1.7704-1(a)(2)(i)(B).

 

14.         It acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Certificates that would
violate any of the three preceding paragraphs above or otherwise cause the Trust
to be unable to rely on the “private placement” safe harbor of Treasury
Regulation Section 1.7704-1(h) will be void and of no force or effect, and it
will not transfer any interest in the Certificate to any person that does not
agree to be bound by the three preceding paragraphs above or by this paragraph.

 

C-1-4

 

  

Dated:____________

 

  Very truly yours,       Horizon Funding 2013-1 LLC               Name:  Robert
D. Pomeroy, Jr.       Title: Chief Executive Officer

  

C-1-5





 